UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.: 001-33110 DEBT RESOLVE, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 33-0889197 (State or other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 577 Broadway, Suite A Massapequa, New York (Address of principal executive offices) (Zip Code) (914) 949-5500 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, par value $.001 per share OTC Markets Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes oNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (Sec. 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12 b-2 of the Act). Yes oNo x The aggregate market value of the voting and non-voting stock held by non-affiliates of the issuer was approximately $4,134,750, based on the last sale price of $0.08 per share on June 30, 2012, as quoted in the OTCQB marketplace. As of April 30, 2013, 90,137,703 shares of the issuer’s Common Stock were issued and outstanding. Documents Incorporated by Reference: None DEBT RESOLVE, INC. TABLE OF CONTENTS PART I. Item 1. Business 3 Item 1A. Risk Factors 13 Item 1B. Unresolved Staff Comments 22 Item 2. Properties 22 Item 3. Legal Proceedings 23 Item 4. Mine Safety Disclosures 23 PART II. Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 24 Item 6. Selected Financial Data 25 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 30 Item 8. Financial Statements and Supplementary Data 30 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 30 Item 9A. Controls and Procedures 31 Item 9B. Other Information 32 PART III. Item 10. Directors, Executive Officers, and Corporate Governance 33 Item 11. Executive compensation 36 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 39 Item 13. Certain Relationships and Related Transactions, and Director Independence 41 Item 14. Principal Accountant Fees and Services 43 Item 15. Exhibits and Financial Statement Schedules 44 Signatures 46 Financial Statements F-1 2 PART I. ITEM 1. Business This report contains forward-looking statements regarding our business, financial condition, results of operations and prospects. Words such as “expects,” “anticipates,” “intends,” “plans,” “believes,” “seeks,” “estimates” and similar expressions or variations of such words are intended to identify forward-looking statements, but are not the exclusive means of identifying forward-looking statements in this report. Additionally, statements concerning future matters such as the development or regulatory approval of new products, enhancements of existing products or technologies, revenue and expense levels and other statements regarding matters that are not historical are forward-looking statements. Although forward-looking statements in this report reflect the good faith judgment of our management, such statements can only be based on facts and factors currently known by us. Consequently, forward-looking statements are inherently subject to risks and uncertainties and actual results and outcomes may differ materially from the results and outcomes discussed in or anticipated by the forward-looking statements. Factors that could cause or contribute to such differences in results and outcomes include without limitation those discussed under the heading “Risk Factors” below, as well as those discussed elsewhere in this report. Readers are urged not to place undue reliance on these forward-looking statements, which speak only as of the date of this report. Except as required by federal securities laws, we undertake no obligation to revise or update any forward-looking statements in order to reflect any event or circumstance that may arise after the date of this report. Readers are urged to carefully review and consider the various disclosures made in this report, including under Item 1A. , “Risk Factors,” which attempt to advise interested parties of the risks and factors that may affect our business, financial condition, results of operations and prospects. Overview Debt Resolve, Inc. is a Delaware corporation formed in April 1997. We are a technology company that develops complete, integrated web-based debt management solutions for consumer credit issuers, debt buyers, collection agencies, collection law firms, hospitals, doctor groups and utilities using patent-protected processes that cannot be replicated by our competitors. Much as travel websites disrupted the travel industry, Debt Resolve aims to offer to creditors and debtors a 21st century solution to centuries-old debt negotiation and collection. Internet tools disintermediated the travel industry, empowering consumers to purchase travel when, where and how they wanted for less than it cost at traditional travel agencies. With our tagline "Resolved. With Dignity.®", Debt Resolve aims to similarly empower consumers to settle their delinquent debt when, where and how it suits them best while radically reducing creditors’ collection costs, increasing revenues per resolution, monetizing low balance debt that previously went lost and reducing litigation exposure that has previously toppled large brick-and-mortar collection companies. The DR Settle™ solution is our “double-blind” bidding system that works in real-time to resolve consumer obligations by taking offers from debtors and creditors and finding a resolution between the offers. Protected by five U.S. patents, our process is fully automated and does not require human intervention. The core patent, no. 6,330,551, has been upheld by the U.S. Court of Appeals for the Federal Circuit in Cybersettle, Inc. vs. National Arbitration Forum, Inc. (2007-1092). The product’s infrastructure was built to accommodate significant scaling. We also created an early stage delinquency solution, DR Prevent™, that is suited to internal bank collection operations. The benefits of our Debt Resolve solutions versus traditional collection methods have been lower cost, higher average collections per account and higher portfolio recovery rates. In addition, our solutions help our clients keep satisfied customers, since our systems are much less intrusive than traditional collection techniques. The newer DR Collect™, solution targeted specifically to collection agencies and law firms combines certain features of DR Settle and DR Prevent and automates the integration process for data for these smaller prospective clients. Finally, we have launched www.iSettleNow.com, our generic label collection solution for debt buyers, collection agencies and collection law firms. iSettleNow offers lower pricing because there is no customization needed for the client’s website. 3 Our Debt Resolve solutions bring creditors (or parties who service their credit) and consumer debtors together to resolve defaulted consumer debt online through a series of steps. The process is initiated when one of our creditor or servicer clients electronically forwards to us a file of debtor accounts, and sets rules or parameters for handling each class of accounts. The client then invites its consumer debtor to visit a client-branded website or our generic iSettleNow solution, developed and hosted by us, where the consumer is presented with an opportunity to satisfy the delinquent or defaulted debt through one of our Debt Resolve solutions. Through our hosted website, the debtor is allowed to make three or four offers, or select other options to bring current or settle the obligation. If the debtor makes an offer acceptable to our creditor client, payment can then be collected directly through the Debt Resolve payment gateway and deposited directly into the client’s account. We never touch our client’s money. The entire resolution process is accomplished online. We completed development and commenced commercial use of our software solution in 2004. We currently have written contracts in place with two banks, five collection agencies and one retailer. Only two of these contracts are material to our current revenue stream, meaning that the clients represent more than 10% of our revenue. These contracts have been previously filed with the SEC. Corporate and Background Information We were incorporated as a Delaware corporation in April 1997 under our former name, Lombardia Acquisition Corp. In 2000, we filed a registration statement on Form 10-SB with the SEC and became a reporting, non-trading public company. Through February 24, 2003, we were inactive and had no significant assets, liabilities or operations. On February 24, 2003, James D. Burchetta and Charles S. Brofman, founders of our company, and Michael S. Harris, a former director of our company, purchased 2,250,000 newly-issued shares of our common stock, representing 84.6% of the then outstanding shares. We received an aggregate cash payment of $22,500 in consideration for the sale of such shares to Messrs. Burchetta, Brofman and Harris. Our board of directors was then reconstituted, and we began our current business and product development. On May 7, 2003, following approvals by our board of directors and holders of a majority of our outstanding shares of common stock, our certificate of incorporation was amended to change our corporate name to Debt Resolve, Inc. and to increase the number of our authorized shares of common stock from 20,000,000 to 50,000,000 shares. On August 16, 2006, following approvals by our board of directors and holders of a majority of our outstanding shares of common stock, our certificate of incorporation was amended to increase the number of our authorized shares of common stock from 50,000,000 to 100,000,000 shares. On August 25, 2006, following approvals by our board of directors and holders of a majority of our outstanding shares of common stock, we effected a 1-for-10 reverse stock split of our outstanding shares of common stock, which reduced our outstanding shares of common stock from 29,703,900 to 2,970,390 shares. On November 6, 2006, we completed a public offering which, in conjunction with the conversion of convertible bridge notes into shares of our common stock, increased the number of outstanding shares of common stock to 6,456,696. On June 3, 2010, following approvals by our board of directors and holders of a majority of our outstanding shares of common stock, our certificate of incorporation was amended to increase the number of our authorized shares of common stock from 100,000,000 to 200,000,000 shares. Subsequent common stock grants, option exercises, the acquisition of First Performance Corporation, warrant grants, conversions of notes, interest, payroll and accounts payable and private placements to accredited investors have brought us to our current number of outstanding shares of common stock. Our principal executive offices are located at 577 Broadway Suite A, Massaqequa, New York 11758, and our telephone number is (914) 949-5500. As of December 31, 2012, we had no subsidiaries. Our website is located at http://www.debtresolve.com. Information contained in our website is not part of this report. 4 Our Strengths Through formal focus groups and one-on-one user studies conducted by us with consumer debtors who would be potential candidates to use the original Debt Resolve system, we designed the system to be user-friendly and easily navigated. We believe our Debt Resolve solutions have a number of key features that make them unique and valuable: · One solution utilizes a blind-bidding system for settling debt – This feature is the subject of patent protection and, to date has resulted in settlements and payments that average above the floor set by our clients. · They facilitate compliance with regulations. · They promote best practices – the collections industry is very results-driven. To adopt new techniques or technology, participants want to know exactly what kind of benefits to expect. We recognize this and also know that Internet-based collection is a newer technology, and there is room to improve its performance. By working with our clients to build best practices, we expect to help secure sales and improve revenue to us. · By providing a web channel, total liquidation rates are increased in our clients’ portfolios. We believe the main advantages to consumer debtors in using our Debt Resolve solutions are: · A greater feeling of dignity and control over the debt collection process. · Confidentiality, security, ease-of-use and 24-hour access. · A less threatening experience than dealing directly with debt collectors. Despite these advantages, neither we nor any other company has established a firm foothold in the market for online debt collection. Effective utilization of our solutions will require a change in thinking on the part of the debt collection industry, and the market for online collection of defaulted consumer debt may never develop to the extent that we envision or that is required for our Internet solutions to become a viable, stand-alone business. However, we intend to continuously enhance and extend our offerings and develop significant expertise in consumer behavior with respect to online debt payment to remain ahead of potential competitors. We believe we have the following key competitive advantages: · To our knowledge, we were the first company to market an integrated set of Internet-based consumer debt collection tools. · As the first to market, we developed early expertise which we expect will allow us to keep our technology on the leading edge and develop related offerings and services to meet our clients’ needs. · The patent license to the Internet bidding process protects the DR Settle™’s key methodology and limits what future competitors may develop for the duration of the patents. · The industry reputation of our management team and the extensive consumer debt research we have conducted provide us with credibility with potential clients. 5 Our Business Our Cloud-based Solutions Our DR Settle™ solution brings creditors or servicers and consumer debtors together to resolve defaulted consumer debt through a series of steps. The process is initiated when one of our clients electronically forwards to us a file of debtor accounts and sets rules or parameters for handling each class of accounts. The client then invites its customer (the consumer debtor) to visit a client-branded website, developed and hosted by us, where the consumer debtor is presented with an opportunity to satisfy the defaulted debt through the hosted solution. Through DR Settle, the consumer debtor is allowed to make three or four offers, or select other options, to resolve or settle the obligation. If the consumer debtor makes an offer acceptable to our creditor client, payment can then be collected directly through our payment gateway and deposited directly into the client’s own designated account. The entire resolution process is accomplished online. Our DR Prevent™ solution brings creditors and consumer debtors together to bring newly delinquent accounts back to current status for our clients. The process is initiated when one of our clients electronically forwards to us a file of debtor accounts and sets rules or parameters for handling each class of accounts. The client then invites its customer (the consumer debtor) to visit a client-branded website, developed and hosted by us, where the consumer debtor is presented with an opportunity to satisfy the delinquent debt through the hosted solution. Through DR Prevent, the consumer debtor is presented with a series of options that provide different ways for the consumer to bring the account back to current status. If the consumer debtor makes an offer acceptable to our creditor client, payment can then be collected directly through our payment gateway and deposited directly into the client’s own account. The entire resolution process is also accomplished online. Our Debt Resolve solutions consist of DR Settle (for late stage debt settlement), DR Prevent (for early stage delinquencies) and DR Collect™, a solution customized to the unique needs of collection agencies and law firms. In addition, these core solutions are augmented by administrative modules like DR Pay™ for online payments, DR Control™ for system administration and DR Mail™ as our secure e-mail methodology. In 2011, we launched our own branded debt resolution site called iSettleNow.com. Debt buyers, collection agencies and collection law firms can use this site instead of a private branded one at a lower cost, since no customization of the solution is required by us for each new client. iSettleNow provides a robust but more basic tool for the collection of defaulted consumer debt. We believe that our solutions can be highly effective collections tools at all stages and with all asset classes. The means by which collections have traditionally been pursued, by phone and mail, are, we believe, perceived by debtors as intrusive and intimidating. In addition, the general trend in the collections industry is moving towards outsourcing of collections efforts to third parties. We believe our Debt Resolve solutions offer significant benefits to our creditor clients: · Enabling them to reduce the cost of collecting delinquent or defaulted consumer debt, · Minimizing the need for collectors on the phone, · Updating consumer debtor contact and other information, · Achieving real time settlements or curing delinquencies with consumer debtors, · Adding a new and cost-effective communication / customer contact channel, 6 · Appealing to new segments of debtors who do not respond to traditional collection techniques, · Easily implementing and testing different collection strategies to potentially increase current rates of return on delinquent and defaulted consumer debt, · Improving compliance with applicable federal and state debt collection laws and regulations through the use of a controlled script, and · Preserving and enhancing their brand name by providing a positive tool for communicating with consumers. Our Interactive Voice Response Solutions In March 2011, we announced that we had begun development of interactive voice response (IVR) versions of our DR Settle and DR Prevent solutions. These solutions will be targeted to both the issuer and servicer markets. We expect to fully develop these versions in the future based on client demand. Our Industry According to the U.S. Federal Reserve Board, consumer credit has increased from $133.7 billion in 1970 to $2.5 trillion in December 2011, a compound annual growth rate of approximately 7.4% for the period. In parallel, the accounts receivables management (“ARM”) industry accounts for $15 billion in annual revenues according to industry analyst Kaulkin Ginsberg. There are several major collections industry trends: · Profit margins are stagnating or declining due to the fixed costs of telephone-based collections. In addition, periods when the economy is weak means more delinquencies to collect but a higher inability on the part of debtors to pay. Thus, costs increase to generate the same level of revenue. The ACA International’s 2011 Benchmarking & Agency Operations Survey shows that more than 50% of the operating costs are directly related to the cost of the collections agents, making the business difficult to scale using traditional staffing and collections methods. · Small to mid-size agencies will need to offer competitive pricing and more services to compete with larger agencies, as well as focus on niche areas that require specialized expertise. · Off-shoring has been used by both creditors and third-party collectors, but their results were less than expected due to cultural differences. · Debt buyers may start collecting more debt themselves while agencies may start buying more debt, creating more competitiveness within the ARM industry. The collections industry has always been driven by letters and agent calls to debtors. In the early 1990’s, dialer technology created an improvement in calling efficiency. However, it was not until the early 2000’s that any new technologies were introduced. These new technologies include analytics, IVR systems and Internet-based collections. Of these, IVR systems and Internet-based collections have the ability to positively impact the cost-to-collect by reducing agent involvement, while analytics focus agent time on the accounts with the highest potential to collect. We plan to expand our offerings to include IVR, as well as Internet-based tools, in the future. 7 Our Business Growth Strategy Our goal is to become an important participant in the ARM industry by making our Debt Resolve solutions key collection tools at all stages of delinquency across all categories of consumer debt. The key elements of our business growth strategy are to: · Accelerate our marketing efforts and extend target markets for the Internet product. Initially, we marketed our DR Settle system to credit issuers, their collection agencies and collection law firms and the buyers of their defaulted debt in the United States and the United Kingdom. We also entered the auto collections vertical in 2007 with the addition of several clients in this area. In 2010, we implemented our first client in the retail sector. We were actively targeting new market segments like healthcare companies, and new geographic markets, like Asia and other international markets. Other markets in the United States may include student loan debt, utilities, Internet/payday lending and other low balance debt. · Form strategic industry partnerships. In 2011, we changed the principal thrust of our sales and marketing efforts from direct sales to forming partnerships with large, well established collection industry players. The partners would then market our solutions to their existing client base and thereby significantly accelerate our revenue growth. During 2011, we formed eight partnerships representing over 1,000 potential end user clients. We signed our first partnership related client in July 2011 and completed implementation through a direct system-to-system integration in November 2011. In 2012 and throughMay 3,2013, we have signed up seven new clients through these partners. · Expand our service offerings. We may decide to pursue opportunities, either through software licensing, acquisition or product extension, to enter related markets well-suited for our proprietary technology and other services. We are working with partners to provide one-stop shopping to our clients for a broad array of collection related services, including payment processing, analytics and collection floor software and other technology. For example, we have just formed a partnership to develop IVR versions of our solutions DR Settle and DR Prevent. · Grow our client base.As discussed above, we are growing our client base principally through our new partnerships. We also attend major industry events like trade shows. With our suite of online products, we believe we can expand our client base by offering a broader range of services with our partners. We believe that our clients can benefit from our patented, cost-effective technology and other partner services, and we intend to continue to market and sell our services to them under long-term recurring revenue contracts. · Increase adoption rates.Our clients typically pay us either flat monthly fees that vary by number of accounts loaded or a percentage of the monthly recoveries collected using our solutions. Using our proprietary technology and our marketing processes, we will continue to assist our clients in growing the adoption rates for our services. · Provide additional products and services to our installed client base. We intend to continue to leverage our installed client base by expanding the range of new products and services available to our clients, through internal development, partnerships and alliances. Some of these services include mailing services, analytics, tracing technology, collection floor software or voice -driven technology. · Maintain and leverage technological leadership. Our technology and integration expertise has enabled us to be among the first to introduce an online method for the resolution of consumer debt, and we believe we pioneered the online collection technology space. We believe the scope and speed of integration of our technology-based services gives us a competitive advantage and with our efforts on continued research and development, we intend to continue to maintain our technological leadership. We implement our typical client in 30 days or less. Also, we completed three major enhancements to our solutions including true multiple account functionality, the ability for a consumer user to go back to previous screens and the iSettleNow proprietary solution. · Facilitate and leverage growth. We believe our growth will be facilitated by the fact that we have already established “proof of concept” of our system with our initial national and international clients. Our client statistics show that clients can collect more money at a lower cost than the traditional collection methods of phone and mail alone. In addition, the increasing level of consumer debt both in the United States and internationally and the significant level of charge-offs by consumer debt originators is driving clients to take new technologies more seriously. Finally, major changes in consumer bankruptcy laws have impacted our markets. The Bankruptcy Abuse Prevention and Consumer Protection Act, which became effective in October 2005, significantly limits the availability of relief under Chapter 7 of the U.S. Bankruptcy Code, where consumer debts can be discharged without any effort at repayment. Under this law, consumer debtors with some ability to repay their debts are either barred from bankruptcy relief or forced into repayment plans under Chapter 13 of the U.S. Bankruptcy Code. In addition, this law imposes mandatory budget and credit counseling as a precondition to filing bankruptcy. We believe that these more stringent requirements will make bankruptcy a much less attractive option for most consumer debtors to resolve outstanding debt and will increase the pool of accounts suitable for our Debt Resolve solutions and potentially lead more creditors to utilize our system. 8 Sales and Marketing Our current sales efforts are focused on United States consumer credit issuers, collection agencies and collection law firms, the buyers of defaulted consumer debt and healthcare entities. Our primary targets are the major companies in each of these segments: credit card issuers, banks, auto loan originators, telecoms, and utilities as well as the most significant outside collection agencies or collection law firms, purchasers of charged-off debt, retailers, hospitals and large provider groups. The economics of an Internet model means that our fixed costs will be relatively stable in relation to growth of our business, thereby improving margins over time. It is our intention to base pricing on the value gained by clients rather than on our direct costs. In general, we believe that if our services are priced at a reasonable discount to the relative cost of traditional collections, the economic advantages will be sufficiently compelling to persuade clients to offer our Debt Resolve solutions to a majority of their target debtors as a preferred or alternate channel. A key part of our sales strategy is to build a proof-of-concept by sub-market. This involves tracking results by each sub-market on the percentage of debtors that use our online system, the number that pay, and the amount paid compared to the settlement “floor” that our clients desire. These results form the basis for the business case and are key to closing sales by providing a clear expected return on investment to prospective clients. Results will come from existing clients, new partnerships and from our current business partners or contacts. Much of this return on investment data was developed during 2011 and 2012, and significantly enhanced marketing materials were created to focus on the clear economic benefits of using our solutions. Our marketing efforts will focus on strengthening our image versus that of our competition, providing new industry leading technologies, refining our message by market, and re-introducing our company as a financially-sound, growing enterprise. As revenue began to increase during 2012, this revenue growth provided further evidence of the viability of our solutions. Technology License and Proprietary Technology At the core of our DR Settle solution is a patent-protected bidding methodology co-invented by the co-founders of our company. We originally entered into a license agreement in February 2003with the co-founders for the licensed usage of the intellectual property rights relating to U.S. Patent No. 6,330,551, issued by the U.S. Patent and Trademark Office on December 11, 2001 for “Computerized Dispute and Resolution System and Method” worldwide. This patent, which expires August 5, 2018, covers automated and online, double blind-bid systems that generate high-speed settlements by matching offers and demands in rounds. Four subsequent patents have been issued and form a five patent “cluster” underpinning our license agreement. In June 2005, we amended and restated the license agreement in its entirety. The licensed usage is limited to the creation of software and other code enabling an automated system used solely for the settlement and collection of delinquent, defaulted and other types of credit card receivables and other consumer debt and specifically excludes the settlement and collection of insurance claims, tax and other municipal fees of all types. The licensed usage also includes the creation, distribution and sale of software products or solutions for the same aim as above and with the same exclusions. In lieu of cash royalty fees, the co-founders have agreed to accept stock options to purchase shares of our common stock, which were granted as follows: · initially, we granted to each of the co-founders a stock option for up to such number of shares of our common stock such that the stock option, when added to the number of shares of our common stock owned by each of the co-founders, and in combination with any shares owned by any of their respective immediate family members and affiliates, would equal 14.6% of the total number of our outstanding shares of common stock on a fully-diluted basis as of the closing of our then-potential public offering, assuming the exercise of such stock option (at the close of our public offering in November 2006, we issued to each of the co-founders stock options for the purchase of up to 758,717 shares of our common stock), 9 · if, and upon, our reaching (in combination with any subsidiaries and other sub-licensees) $10,000,000 in gross revenues derived from the licensed usage in any given fiscal year, we will grant each of the co-founders such additional number of stock options as will equal 1% of our total number of outstanding shares of common stock on a fully-diluted basis at such time, · if, and upon, our reaching (in combination with any subsidiaries and other sub-licensees) $15,000,000 in gross revenues derived from the licensed usage in any given fiscal year, we will grant each of the co-founders such additional number of stock options as will equal 1.5% of our total number of outstanding shares of common stock on a fully-diluted basis at such time, and · if, and upon, our reaching (in combination with any subsidiaries and other sub-licensees) $20,000,000 in gross revenues derived from the licensed usage in any given fiscal year, we will grant each of the co-founders such additional number of stock options as will equal 2% of our total number of outstanding shares of common stock on a fully-diluted basis at such time. The stock options granted to the co-founders pursuant to the license agreement have an exercise price of $5.00 per share and are exercisable for ten years from the date of grant. The term of the license agreement extends until the expiration of the last-to-expire patents licensed (now 5 patents) and is not terminable by the co-founders, the licensors. The license agreement also provides that we will have the right to control the ability to enforce the patent rights licensed to us against infringers and defend against any third-party infringement actions brought with respect to the patent rights licensed to us subject, in the case of pleadings and settlements, to the reasonable consent of the co-founders. The terms of the license agreement, including the exercise price and number of stock options granted under the agreement, were negotiated in an arm’s-length transaction between the co-founders, on the one hand, and our independent directors, on the other hand. Cybersettle, Inc. also licenses and utilizes the patent-protected bidding methodology co-invented by the co-founders, exclusive to the settlement of personal injury, property and worker’s compensation claims between claimants and insurance companies, self-insured corporations and municipalities.Cybersettle is not affiliated with us. In addition, we have developed our own software based on the licensed intellectual property rights. We regard our software as proprietary and rely primarily on a combination of copyright, trademark and trade secret laws of general applicability, employee confidentiality and invention assignment agreements and other intellectual property protection methods to safeguard our technology and software. We have not applied for patents on any of our own technology. We have obtained through the U.S. Patent and Trademark Office a registered trademark for our DebtResolve corporate and system name as well as our slogan “Debt Resolve – Settlement with Dignity.” “DR Settle,” “DR Pay,” “DR Control,” “DR Mail,” “DR Prevent,” “DR Collect,” “Debt Resolve – Resolved. With Dignity,” “Connect. Resolve. Collect.,” and “DR-Default” are our trademarks/service marks, and we intend to attempt to register them with the U.S. Patent and Trademark Office as well. 10 Technology and Service Providers We outsource our web hosting to Cervalis LLC, a Tier 1 data center providing our security in a SSAE 16 and PCI certified environment. The Cervalis hosting facility is located in Wappingers Falls, New York. We use our own servers in Cervalis’ environment to operate our proprietary software developed in our corporate offices. Competition Internet-based technology was introduced to the collections industry in 2004 and has many participants at this time. The original three were us, Apollo Enterprise Solutions, LLC and Online Resources Corp. Apollo Enterprise Solutions, LLC is a private company with venture backing. Apollo has a mixed team of employees/consultants who are located at their facility in Irvine, CA or are geographically dispersed. Their marketing and sales efforts are focused on high-end banks and some large agencies, both in the United States and the United Kingdom, as well as healthcare providers. We believe Apollo spent more than their competitors on advertising and trade show sponsorships. Their sales strategy has been to be the lowest-cost provider. In terms of product positioning, Apollo emphasizes their technology – especially their rules engine that allows a client to set treatment strategies, and the ability to process real-time credit scores for inclusion in the debtor treatment strategy. Overall, Apollo had a feature set similar to our DR Settle solution – including the rules engine – and appeared to replicate our proprietary blind bidding system. In January 2007, we filed a patent infringement law suit against Apollo. On November 5, 2007, Debt Resolve and Apollo jointly announced that they had reached a settlement of the pending patent infringement lawsuit. The parties came to agreement that Apollo’s system, as represented by Apollo, does not infringe on Debt Resolve’s United States Patents: Nos. 6,330,551 and 6,954,741, both entitled Computerized Dispute Resolution System and Method. The parties further agreed to respect each other’s intellectual property to the extent it is validly patent protected with the parties reserving all of their legal rights. Apollo has very long implementation periods with its clients but has been through a restructuring in 2010. As a private company, they are not required to disclose their sales and profitability levels. Online Resources Corp. is an established, publicly-traded company whose primary businesses are online banking and online payments. Their online collections product was built by Incurrent Solutions, Inc., a company that Online Resources acquired in late 2004. Incurrent had a small base of credit card issuers as clients of their self-service website product line. Their online collections product has been initially sold to large U.S. card issuers (top 25) but Online Resources has begun sales efforts to agencies. Online Resources has documented results from a top card issuer, but their product is not as complete as either Apollo’s or ours. However, their partnering with Intelligent Results to provide rules engine technology shows that Online Resources is addressing product deficiencies. From a sales and marketing perspective, they have benefited from being a stable, relatively large-sized company. Online Resources has been able to reap some advantages from the integration of online bill payment capabilities with their online collections. Our Debt Resolve solutions have client tools that make setting up treatment programs as flexible as those offered by Apollo and Online Resources, but we believe are especially easy for our clients to use. Implementation time is typically a 30-day maximum, and we have a track record that supports this claim. Our solutions do not have an in-house payment processing system. Instead, we partner with major payment processing providers to offer competitive rates on this service. Many potential clients already have a processing system, and we can provide an interface to that system. In addition, although Apollo plays up its ability to handle real-time credit scores as a key differentiator, we have not found any evidence that this is a requirement in the industry. However, we believe that matching that feature, if it becomes an issue, is a fairly straightforward process. There are many new competitors entering the online collections market at this time. We are very closely monitoring their functionality to prevent an infringement of our patented settlement engine. Several cease and desist letters have been sent in 2011 and 2012 to potential infringers to stop using technology that appears to use our protected process, and we will vigorously enforce our rights to protect our technology. 11 Government Regulation We believe that our Internet technology business is not subject to any regulations by governmental agencies other than those routinely imposed on corporate and Internet technology businesses. We believe it is unlikely that state or foreign regulators would take the position that our solutions effectively constitute the collection of debts that is subject to licensing and other laws regulating the activities of collection agencies, as we have no client funds in our custody at any time. We simply provide a software suite that our clients use to conduct their business. Existing laws and regulations for traditional collection agencies would include applicable state revolving credit, credit card or usury laws, state consumer plain English and disclosure laws, the Uniform Consumer Credit Code, the Equal Credit Opportunity Act, the Electronic Funds Transfer Act, the U.S. Bankruptcy Code, the Health Insurance Portability and Accountability Act, the Gramm-Leach-Bliley Act, the federal Truth in Lending Act (including the Fair Credit Billing Act amendments) and the Federal Reserve Board’s implementation of Regulation Z, the federal Fair Credit Reporting Act, and state unfair and deceptive acts and practices laws. Collection laws and regulations also directly apply to an agency’s business, such as the federal Fair Debt Collection Practices Act and state law counterparts. Additional consumer protection and privacy protection laws may be enacted that would impose additional requirements on the enforcement of and collection on defaulted consumer debt, and any new laws, rules or regulations that may be adopted, as well as existing consumer protection and privacy protection laws, may adversely affect our ability to collect. Finally, federal and state governmental bodies are considering, and may consider in the future, other legislative proposals that would regulate the collection of consumer debt. Our failure to comply with any current or future laws or regulations applicable to us could limit our ability to collect on any consumer debt. For our Internet technology business, any penetration of our network security or other misappropriation of consumers’ personal information could subject us to liability. Other potential misuses of personal information, such as for unauthorized marketing purposes, could also result in claims against us. These claims could result in litigation. In addition, the Federal Trade Commission and several states have investigated the use by certain Internet companies of personal information. In addition, pursuant to the Gramm-Leach-Bliley Act, our financial institution clients must require us to include in their contracts with us that we have appropriate data security standards in place. The Gramm-Leach-Bliley Act stipulates that we must protect against unauthorized access to, or use of, consumer debtor information that could result in detrimental use against or substantial inconvenience to any consumer debtor. Detrimental use or substantial inconvenience is most likely to result from improper access to sensitive consumer debtor information because this type of information is most likely to be misused, as in the commission of identity theft. We believe we have adequate policies and procedures in place to protect this information; however, if we experience a data security breach that results in any penetration of our network security or other misappropriation of consumers’ personal information, or if we have an inadequate data security program in place, our financial institution clients may consider us to be in breach of our agreements with them, and we may be subject to litigation. Also, as we move into the healthcare space, our healthcare clients must require us to include in their contracts with us that we meet the data protection provisions of the Health Insurance Portability and Accountability Act. This law is designed to ensure that patient care data is not personally identifiable in the event of a breach of our solutions. Again, this type of information is very susceptible to misuse in the commission of identity theft. We believe we have adequate policies and procedures in place to protect this information; however, if we experience a data security breach that results in any penetration of our network security or other misappropriation of consumers’ personal information, or if we have an inadequate data security program in place, our healthcare clients may also consider us to be in breach of our agreements with them, and we may be subject to litigation. 12 The laws and regulations applicable to the Internet and our services are evolving and unclear and could damage our business. Due to the increasing popularity and use of the Internet, it is possible that laws and regulations may be adopted, covering issues such as user privacy, pricing, taxation, content regulation, quality of products and services, and intellectual property ownership and infringement. This legislation could expose us to substantial liability or require us to incur significant expenses in complying with any new regulations. Increased regulation or the imposition of access fees could substantially increase the costs of communicating on the Internet, potentially decreasing the demand for our services. A number of proposals have been made at the federal, state and local level and in foreign countries that would impose additional taxes on the sale of goods and services over the Internet. Such proposals, if adopted, could adversely affect us. Moreover, the applicability to the Internet of existing laws governing issues such as personal privacy is uncertain. We may be subject to claims that our services violate such laws. Any new legislation or regulation in the United States or abroad or the application of existing laws and regulations to the Internet could adversely affect our business. Finally, in foreign countries certain restrictions on the use of the internet for certain activities are restricted or prohibited. We have pursued partnering prospects for our Debt Resolve solutions in the United Kingdom and Europe. Since we would host client account data on our system, we would be subject to European data protection law that derives from the Data Protection Directive (Directive 95/46/EC) of the European Commission, which has been implemented in the United Kingdom under the Data Protection Act 1998. Under the Data Protection Act, we are categorized as a “data processor.” As a data processor, we are required to agree to take steps, including technical and organizational security measures, to ensure that personal data which may identify a living individual that may be passed to our Debt Resolve solutions by our creditor clients in the course of our business is protected. In addition, the Consumer Credit Act of 1974 of the United Kingdom and various regulations made under it governs the consumer finance market in the United Kingdom and provides that our creditor clients must hold a license to carry on a consumer credit business. Under the Consumer Credit Act, all activities conducted through our solutions must be by, and in the name of, the creditor client. We cannot predict how foreign laws will impact our ability to expand our business internationally or affect the cost of such expansion. We will evaluate applicable foreign laws as our efforts to expand our business into other foreign jurisdictions warrant. Employees As of April 12, 2013, we had two full-time employees and two independent contractors. Our employees and contractors are based at our corporate headquarters in Massapequa, New York or are home-based sales executives. None of our employees is subject to a collective bargaining agreement, and we believe that our relations with our employees and contractors are good. ITEM 1A. Risk Factors Cautionary Statements and Risk Factors Set forth below and elsewhere in this report and in other documents we file with the SEC are important risks and uncertainties that could cause our actual results of operations, business and financial condition to differ materially from the results contemplated by the forward looking statements contained in this report. Risks Related to Our Business Our independent registered public accounting firm’s report contains an explanatory paragraph that expresses substantial doubt about our ability to continue as a “going concern” which could impede the process of raising capital. For the years ended December 31, 2012 and 2011, we had inadequate revenues and incurred net losses of $1,568,341 and $2,121,574, respectively. Cash used in operating activities for operations was $446,982 and $632,335 for the years ended December 31, 2012 and 2011, respectively. Based upon projected operating expenses, we believe that our working capital as of May 3, 2013 may not be sufficient to fund our plan of operations for the next 12 months. The going concern explanatory paragraph has been included on our financial statements since our inception. 13 We need to raise additional capital in order to be able to accomplish our business plan objectives. We have historically satisfied our capital needs primarily from the sale of debt and equity securities. We are continuing our efforts to secure additional funds through debt and/or equity instruments. The principal sources of capital for us are private individual accredited investors and investment banks specializing in raising capital for micro-cap companies like us. Since 2009, the principal source of funding for us has been these private accredited investors, who have invested in notes (including convertible notes) and in stock purchases.Also, a bank loaned us $300,000, of which $200,000 is still outstanding as of December 31, 2012. Finally, board members and management have loaned us $205,000 that has not been repaid or converted to stock and has provided either short term or longer term capital to us. These totals do not include other short term loans principally from non-affiliated third parties that were loaned to us and repaid since 2009. We have successfully raised capital for our day-to-day operations since our inception in January 2003; however, no assurance can be provided that we will continue to be able to do so. There is no assurance that any funds secured will be sufficient to enable us to attain profitable operations or continue as a going concern. To the extent that we are unsuccessful, we may need to curtail our operations and implement a plan to extend payables and reduce overhead until sufficient additional capital is raised to support further operations. At any time until substantial capital is raised, there is also a significant risk of bankruptcy. There can be no assurance that any plan to raise additional funding will be successful. These consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. We have experienced significant and continuing losses from operations. In fiscal years 2012 and 2011, we have incurred net losses for these two years of $1,568,341 and $2,121,574, respectively. If such losses continue, we may not be able to continue our operations. We incurred a net loss of $1,568,341 for the year ended December 31, 2012 and $2,121,574 for the year ended December 31, 2011.If we continue to experience losses, we may not be able to continue our operations or may need to significantly curtail our activities. If we are unable to retain current clients and attract new clients, or if our clients do not actively submit defaulted consumer debt accounts on our solutions or successfully promote access to the solutions, we will not be able to generate revenues or continue our business. We expect that our revenue will come from taking a success fee equal to a percentage of defaulted consumer debt accounts that are settled and collected through our online Debt Resolve solutions, from a flat fee per settlement or from recurring monthly fees for the use of our system, potentially coupled with success or other transaction fees. We depend on our creditor clients, who include but are not limited to first-party creditors such as banks, lenders, credit card issuers, telecoms and utilities, third-party collection agencies or collection law firms and purchasers of charged-off debt, to initiate the process by submitting defaulted consumer debt accounts on our system along with the settlement offers. We cannot be sure that we will be able to retain our existing, and enter into new, relationships with creditor clients in the future. In addition, we cannot be certain that we will be able to establish these creditor client relationships on favorable economic terms. Finally, we cannot control the number of accounts that our clients will submit on our system, how successfully they will promote access to the website, or whether the use of our solutions will result in any increase in recovery over traditional collection methods. If our client base, and their corresponding claims submission, does not increase significantly or experience favorable results, we will not be able to generate sufficient revenues to continue and sustain our business. We may be unable to meet our future liquidity requirements due to ongoing losses. We depend on both internal and external sources of financing to fund our operations as discussed in the first risk factor above. Our inability to obtain financing and capital as needed or on terms acceptable to us would limit our ability to operate our business or cause us to seek bankruptcy protection from our creditors. 14 We may fail to successfully integrate acquisitions and reduce our operating expenses. Although we have no definitive agreements in place to do so currently, we may in the future seek to acquire additional complementary businesses, assets or technologies. The integration of the businesses, assets and technologies we have acquired or may acquire will be critical. Integrating the management and operations of these businesses, assets and technologies is time consuming, and we cannot guarantee we will achieve any of the anticipated synergies and other benefits expected to be realized from acquisitions. We currently have limited experience with making acquisitions, and we expect to face one or more of the following difficulties: · integrating the products, services, financial, operational and administrative functions of acquired businesses, especially those larger than us, · delays in realizing the benefits of our strategies for an acquired business which fails to perform in accordance with expectations, · diversion of our management’s attention from our existing operations since acquisitions often require substantial management time, and · acquisition of businesses with unknown liabilities, software bugs or adverse litigation and claims. If we are unable to implement our marketing program or if we are unable to build positive brand awareness for our company and our services, demand for our services will be limited, and we will not be able to grow our client base and generate revenues. We believe that building brand awareness of our solutions and marketing our services in order to grow our client base and generate revenues is crucial to the viability of our business. Furthermore, we believe that building brand awareness will ultimately be a key differentiating factor among providers of online services, and given this, we believe that brand awareness will become increasingly important as competition has increased substantially in our target markets. In order to increase brand awareness, we must devote significant time and resources in our marketing efforts, provide high-quality client support and increase the number of creditors and consumers using our services. While we may maintain a “Powered by Debt Resolve” logo on each screen that consumer’s view when they log on to our solutions, this logo may be inadequate to build brand awareness among consumers. If initial clients do not perceive our services to be of high quality, the value of our brand could be diluted, which could decrease the attractiveness of our services to creditors and consumers. If we fail to promote and maintain our brand, our ability to generate revenues could be negatively affected. Moreover, if we incur significant expenses in promoting our brand and are unable to generate a corresponding increase in revenue as a result of our branding efforts, our operating results would be negatively impacted. Currently, we are targeting our marketing efforts towards the collection and settlement of overdue or defaulted consumer debt accounts generated primarily in the United States. To grow our business, we will have to achieve market penetration in this segment and expand our service offerings and client base to include other segments and international creditor clients. We have unsuccessful previous experience marketing our services and may not be able to implement our sales and marketing initiatives. We may be unable to hire, retain, integrate and motivate sales and marketing personnel. Any new sales and marketing personnel may also require a substantial period of time to become effective. There can be no assurance that our marketing efforts will result in our obtaining new creditor clients or that we will be able to grow the base of creditors and consumers who use our services. We also lost considerable marketing exposure while we restructured our balance sheet with limited resources by discharging certain notes, interest and payables by stock or settlement in 2009 and 2010. We are working to regain the market awareness that we had prior to the period where we were less active and visible. There can be no assurance that we can rebuild the original perception that we were the original company and leader in the industry for web collections technology. We are again attending trade shows and doing limited appropriate advertising, but it takes substantial time and effort to rebuild our brand, and there is no assurance that we will be successful. The ultimate validation of our market position will be our ability to generate meaningful revenue from our solutions. 15 We may not be able to protect the intellectual property rights upon which our business relies, including our licensed patents, trademarks, domain name, proprietary technology and confidential information, which could result in our inability to utilize our technology platform, licensed patents or domain name, without which we may not be able to provide our services. Our ability to compete in our sector depends in part upon the strength of our proprietary rights in our technologies. We consider our intellectual property to be critical to our viability. We do not hold patents on our consumer debt-related product, but rather license technology for our DR Settle solution from the co-founders of our company, whose patented technology is now, and is anticipated to continue to be, incorporated into our service offerings as a key component. Unauthorized use by others of our proprietary technology could result in an increase in competing products and a reduction in our sales. We rely on patent, trademark, trade secret and copyright laws to protect our licensed and proprietary technology and other intellectual property. We cannot be certain, however, that the steps that we have taken to protect our proprietary rights to date will provide meaningful protection from unauthorized use by others. We have initiated litigation and could pursue additional litigation in the future to enforce our intellectual property rights, to protect our trade secrets or to determine the validity and scope of the proprietary rights of others. However, we may not prevail in these efforts, and we could incur substantial expenditures and divert valuable resources in the process. In addition, many foreign countries’ laws may not protect us from improper use of our proprietary technologies. Consequently, we may not have adequate remedies if our proprietary rights are breached or our trade secrets are disclosed. Finally, protection of our intellectual property through legal means is very expensive. Our efforts to protect our intellectual property will consume capital that would otherwise go to sales, marketing and operations and may negatively impact our financial performance in the short term. We believe that it is critical to our long term success to allocate resources to these activities from time to time. In the future, we may be subject to intellectual property rights claims, which are costly to defend, could require us to pay damages and which could limit our ability to use certain technologies in the future and thereby result in loss of clients and revenue. Litigation regarding intellectual property rights is common in the Internet and technology industries. We expect that Internet technologies and software products and services may be increasingly subject to third-party infringement claims as the number of competitors in our industry segment grows and the functionality of products and services in different industry segments overlaps. Under our license agreement, we have the right and obligation to control and defend against third-party infringement claims against us with respect to the patent rights that we license. Any claims relating to our services or intellectual property could result in costly litigation and be time consuming to defend, divert management’s attention and resources, cause delays in releasing new or upgrading existing products and services or require us to enter into royalty or licensing agreements. Royalty or licensing agreements, if required, may not be available on acceptable terms, if at all. There can be no assurance that our services or intellectual property rights do not infringe the intellectual property rights of third parties. A successful claim of infringement against us and our failure or inability to license the infringed or similar technology or content could prevent us from continuing our business. Conversely, a very expensive effort to protect our rights even if successful may negatively impact our ability to operate by draining our cash resources from us. The intellectual property rights that we license from our co-founders are limited in industry scope, and it is possible these limits could constrain the expansion of our business. We do not hold patents on our consumer debt-related product, but rather license technology for our DR Settle solution from the co-founders of our company, whose patented technology is now, and is anticipated to continue to be, incorporated into our service offerings as a key component. This license agreement limits usage of the technology to the creation of software and other code enabling an automated system used solely for the settlement and collection of credit card receivables and other consumer debt and specifically excludes the settlement and collection of insurance claims, tax and other municipal fees of all types. These limitations on usage of the licensed technology could constrain the expansion of our business by limiting the different types of debt for which some of our Debt Resolve solutions can potentially be used, and limiting the potential clients that we could service. 16 Potential conflicts of interest exist with respect to the intellectual property rights that we license from our co-founders, and it is possible our interests and their interests may diverge. We do not hold patents on our consumer debt-related product, but rather license technology for our DR Settle solution from the co-founders of our company, whose patented technology is now, and is anticipated to continue to be, incorporated into DR Settle as a key component. This license agreement presents the possibility of a conflict of interest in the event that issues arise with respect to the licensed intellectual property rights, including the prosecution or defense of intellectual property infringement actions, where our interests may diverge from those of the co-founders. The license agreement provides that we will have the right to control and defend or prosecute, as the case may require, the patent rights licensed to us subject, in the case of pleadings and settlements, to the reasonable consent of the co-founders. Our interests with respect to such pleadings and settlements may be at odds with those of the co-founders. Under the terms of our license agreement, the co-founders of our company will be entitled to receive stock options to purchase shares of our common stock if and to the extent the licensed technology produces specific levels of revenue for us. They will not be entitled receive any stock options for other debt collection activities such as off-line settlements. The license agreement may present the co-founders with conflicts of interest. If we cannot compete against competitors that enter our market, demand for our services will be limited, which would likely result in our inability to continue our business. We are aware of several companies that have software offerings that are competitive with our solutions and which compete with us for market share. Two early competitors, Incurrent Solutions, Inc., a division of Online Resources Corp., and Apollo Enterprises Solutions, LLC announced an online collection offering in fall 2004. Additional competitors have emerged in the online defaulted consumer debt market. These and other possible new competitors may have substantially greater financial, personnel and other resources, greater adaptability to changing market needs, longer operating histories and more established relationships in the banking or collection industries than we currently have. In the future, we may not have the resources or ability to compete. As there are few significant barriers for entry to new providers of defaulted consumer debt services, there can be no assurance that additional competitors with greater resources than ours will not enter our market. Moreover, there can be no assurance that our existing or potential creditor clients will continue to use our services on an increasing basis, or at all. If we are unable to develop and expand our business or adapt to changing market needs as well as our competitors are able to do, now or in the future, we may not be able to continue our business. We are dependent upon maintaining and expanding our computer and communications systems. Failure to do so could result in interruptions and failures of our services. This could have an adverse effect on our operations which would make our services less attractive to consumers, and therefore subject us to a loss of revenue as a result of a possible loss of creditor clients. Our ability to provide high-quality client support largely depends on the efficient and uninterrupted operation of our computer and communications systems to accommodate our creditor clients and the consumers who use our system. In the terms and conditions of our standard form of licensing agreement with our clients, we agree to make commercially reasonable efforts to maintain uninterrupted operation of our solutions 99.99% of the time, except for scheduled system maintenance. In the normal course of our business, we must record and process significant amounts of data quickly and accurately to access, maintain and expand our offerings. The temporary or permanent loss of our computer and telecommunications equipment and software systems, through casualty, operating malfunction, software virus, or service provider failure, could disrupt our operations. Any failure of our information systems, software or backup systems would interrupt our operations and could cause us to lose clients. We are exposed to the risk of network and Internet failure, both through our own systems and those of our service providers. While our utilization of redundant transmission systems can improve our network’s reliability, we cannot be certain that our network will avoid downtime. Substantially all of our computer and communications hardware systems are hosted in leased facilities with Cervalis in New York, and under the terms of our hosting service level agreement with Cervalis, they will provide network connectivity availability 99.9% of the time from the connection off their backbone to our hosted infrastructure. 17 Our disaster recovery plan may not be adequate and our business interruption insurance may not adequately compensate us for losses that could occur as a result of a network-related business interruption. The occurrence of a natural disaster or unanticipated problems at our facilities or those of our service providers could cause interruptions or delays in use of our solutions and loss of data. Additionally, we rely on third parties to facilitate network transmissions and telecommunications. We cannot assure you that these transmissions and telecommunications will remain either reliable or secure. Any transmission or telecommunications problems, including computer viruses and other cyber attacks and simultaneous failure of our information systems and their backup systems, particularly if those problems persist or recur frequently, could result in lost business from creditor clients and consumers. Network failures of any sort could seriously affect our client relations, potentially causing clients to cancel or not renew contracts with us. Furthermore, our business depends heavily on services provided by various local and long-distance telephone companies. A significant increase in telephone service costs or any significant interruption in telephone services could negatively affect our operating results or disrupt our operations. Michael J. Cassella possesses specialized knowledge about our business, and we would be adversely impacted if he was to become unavailable to us. We believe that our ability to execute our business strategy will depend to a significant extent upon the efforts and abilities of Michael J. Cassella, our Chief Executive Officer. He has knowledge regarding online debt collection technology and many aspects of company operations that would be difficult to replace. If he were to become unavailable to us, our operations would be adversely affected. We have no insurance to compensate us for the loss of his services. We could issue “blank check” preferred stock without stockholder approval with the effect of diluting then current stockholder interests and impairing their voting rights, and provisions in our charter documents and under Delaware law could discourage a takeover that stockholders may consider favorable. Our certificate of incorporation authorizes the issuance of up to 10,000,000 shares of “blank check” preferred stock with designations, rights and preferences as may be determined from time to time by our board of directors. Accordingly, our board of directors is empowered, without stockholder approval, to issue a series of preferred stock with dividend, liquidation, conversion, voting or other rights which could dilute the interest of, or impair the voting power of, our common stockholders. The issuance of a series of preferred stock could be used as a method of discouraging, delaying or preventing a change in control. For example, it would be possible for our board of directors to issue preferred stock with voting or other rights or preferences that could impede the success of any attempt to change control of our company. In addition, advanced notice is required prior to stockholder proposals. Delaware law also could make it more difficult for a third party to acquire us. Specifically, Section 203 of the Delaware General Corporation Law may have an anti-takeover effect with respect to transactions not approved in advance by our board of directors, including discouraging attempts that might result in a premium over the market price for the shares of common stock held by our stockholders. Risks Related to Our Industry The ability of our solutions clients to recover and enforce defaulted consumer debt may be limited under federal, state, local and foreign laws, which would negatively impact our revenues. Federal, state, local and foreign laws may limit our creditor clients’ ability to recover and enforce defaulted consumer debt. Additional consumer protection and privacy protection laws may be enacted that would impose additional requirements on the enforcement and collection of consumer debt. Any new laws, rules or regulations that may be adopted, as well as existing consumer protection and privacy protection laws, may adversely affect our ability to settle defaulted consumer debt accounts on behalf of our clients and could result in decreased revenues to us. We cannot predict if or how any future legislation would impact our business or our clients. In addition, we cannot predict how foreign laws will impact our ability to expand our business internationally or the cost of such expansion. Our failure to comply with any current or future applicable laws or regulations could limit our ability to settle defaulted consumer debt claims on behalf of our clients, which could adversely affect our revenues. 18 For all of our businesses, government regulation and legal uncertainties regarding consumer credit and debt collection practices may require us to incur significant expenses in complying with any new regulations. A number of our existing and potential creditor clients, such as banks and credit card issuers, operate in highly regulated industries. We are impacted by consumer credit and debt collection practices laws, both in the United States and abroad. The relationship of a consumer and a creditor is extensively regulated by federal, state, local and foreign consumer credit and protection laws and regulations. Governing laws include consumer plain English and disclosure laws, the Uniform Consumer Credit Code, the Equal Credit Opportunity Act, the Electronic Funds Transfer Act, the U.S. Bankruptcy Code, the Health Insurance Portability and Accountability Act, the Gramm-Leach-Bliley Act, the Federal Truth in Lending Act (including the Fair Credit Billing Act amendments), the Fair Debt Collection Practices Act and state law counterparts, the Federal Reserve Board’s implementation of Regulation Z, the federal Fair Credit Reporting Act, and state unfair and deceptive acts and practices laws. Failure of these parties to comply with applicable federal, state, local and foreign laws and regulations could have a negative impact on us. For example, applicable laws and regulations may limit our ability to collect amounts owing with respect to defaulted consumer debt accounts, regardless of any act or omission on our part. We cannot assure you that any indemnities received from the financial institutions which originated the consumer debt account will be adequate to protect us from liability to consumers. Any new laws or rulings that may be adopted, and existing consumer credit and protection laws, may adversely affect our ability to collect and settle defaulted consumer debt accounts. In addition, any failure on our part to comply with such requirements could adversely affect our ability to settle defaulted consumer debt accounts and result in liability. In addition, state or foreign regulators may take the position that our solutions effectively constitute the collection of debts that is subject to licensing and other laws regulating the activities of collection agencies. If so, we may need to obtain licenses from such states, or such foreign countries where we may engage in our solutions business. Until licensed, we will not be able to lawfully deal with consumers in such states or foreign countries. Obtaining such licenses would be expensive. We face potential liability that arises from our handling and storage of personal consumer information concerning disputed claims and other privacy concerns. Any penetration of our network security or other misappropriation of consumers’ personal information could subject us to liability. Other potential misuses of personal information, such as for unauthorized marketing purposes, could also result in claims against us. These claims could result in litigation. In addition, the Federal Trade Commission and several states have investigated the use by certain Internet companies of personal information. We could incur unanticipated expenses, especially in connection with our settlement database, if and when new regulations regarding the use of personal information are enacted. In addition, pursuant to the Gramm-Leach-Bliley Act, our financial institution clients are required to include in their contracts with us that we have appropriate data security standards in place. The Gramm-Leach-Bliley Act stipulates that we must protect against unauthorized access to, or use of, consumer debtor information that could be detrimentally used against or result in substantial inconvenience to any consumer debtor. Detrimental use or substantial inconvenience is most likely to result from improper access to sensitive consumer debtor information because this type of information is most likely to be misused, as in the commission of identity theft. We believe we have adequate policies and procedures in place to protect this information; however, if we experience a data security breach that results in any penetration of our network security or other misappropriation of consumers’ personal information, or if we have an inadequate data security program in place, our financial institution clients may consider us to be in breach of our agreements with them. Also, as we move into the healthcare space, our healthcare clients must require us to include in their contracts with us that we meet the data protection provisions of the Health Insurance Portability and Accountability Act. This law is designed to ensure that patient care data is not personally identifiable in the event of a breach of our solutions. Again, this type of information is very susceptible to misuse in the commission of identity theft. We believe we have adequate policies and procedures in place to protect this information; however, if we experience a data security breach that results in any penetration of our network security or other misappropriation of consumers’ personal information, or if we have an inadequate data security program in place, our healthcare clients may also consider us to be in breach of our agreements with them, and we may be subject to litigation. 19 Government regulation and legal uncertainties regarding the Internet may require us to incur significant expenses in complying with any new regulations. The laws and regulations applicable to the Internet and our services are evolving and unclear and could damage our business. Due to the increasing popularity and use of the Internet, it is possible that laws and regulations may be adopted, covering issues such as user privacy, pricing, taxation, content regulation, quality of products and services, and intellectual property ownership and infringement. This legislation could expose us to substantial liability or require us to incur significant expenses in complying with any new regulations. Increased regulation or the imposition of access fees could substantially increase the costs of communicating on the Internet, potentially decreasing the demand for our services. A number of proposals have been made at the federal, state and local level and in foreign countries that would impose additional taxes on the sale of goods and services over the Internet. Such proposals, if adopted, could adversely affect us. Moreover, the applicability to the Internet of existing laws governing issues such as personal privacy is uncertain. We may be subject to claims that our services violate such laws. Any new legislation or regulation in the United States or abroad or the application of existing laws and regulations to the Internet could adversely affect our business. Compliance with changing regulation of corporate governance and public disclosure may result in additional expenses, which as a smaller public company may be disproportionately high. Changing laws, regulations and standards relating to corporate governance and public disclosure are creating uncertainty for small capitalization companies like us. These new and changing laws, regulations and standards are subject to varying interpretations in many cases due to their lack of specificity, and as a result, their application in practice may evolve over time as new guidance is provided by regulatory and governing bodies, which could result in continuing uncertainty regarding compliance matters and higher costs necessitated by ongoing revisions to disclosure and governance practices. As a result, our efforts to comply with evolving laws, regulations and standards will likely result in increased general and administrative expenses and a diversion of management time and attention from revenue-generating activities to compliance activities. Our industry is highly competitive, and we may be unable to continue to compete successfully with businesses that may have greater resources than we have. We face competition from a wide range of collection and financial services companies that may have substantially greater financial, personnel and other resources, greater adaptability to changing market needs and more established relationships in our industry than we currently have. We also compete with traditional contingency collection agencies and in-house recovery departments. Competitive pressures adversely affect the availability and cost of qualified recovery personnel. If we are unable to develop and expand our business or adapt to changing market needs as well as our current or future competitors, we may experience reduced profitability. We are subject to ongoing risks of litigation, including individual and class actions under consumer credit, collections, employment, securities and other laws. We operate in an extremely litigious climate, and we are currently and may in the future be named as defendants in litigation, including individual and class actions under consumer credit, collections, employment, securities and other laws. In the past, securities class-action litigation has often been filed against a company after a period of volatility in the market price of its stock. Defending a lawsuit, regardless of its merit, could be costly and divert management’s attention from the operation of our business. The use of certain collection strategies could be restricted if class-action plaintiffs were to prevail in their claims. In addition, insurance costs continue to increase significantly and policy deductibles also have increased. All of these factors could have an adverse effect on our consolidated financial condition and results of operations. 20 We may not be able to hire and retain enough sufficiently trained employees to support our operations, and/or we may experience high rates of personnel turnover. Our industry is very labor-intensive, and companies in our industry typically experience a high rate of employee turnover. We generally compete for qualified personnel with companies in our business and in the collection agency, teleservices and telemarketing industries. We will not be able to service our clients’ receivables effectively, continue our growth or operate profitably if we cannot hire and retain qualified personnel. We specifically compete with large, prominent, well funded employees in our immediate proximity that makes it difficult for a small almost startup company to attract the needed technical talent. Further, a high turnover rate among our employees would increase our recruiting and training costs and may limit the number of experienced personnel available. Our newer employees tend to be less productive and generally produce the greatest rate of personnel turnover. If the turnover rate among our employees increases, we will have fewer experienced employees available to service our clients, which could reduce efficiency and therefore result in lower revenues and earnings. Our employee retention and turnover has also been significantly impacted by our lack of cash or access to significant funding. We may not be able to successfully anticipate, invest in or adopt technological advances within our industry. Our business relies on computer and telecommunications technologies, and our ability to integrate new technologies into our business is essential to our competitive position and our success. We may not be successful in anticipating, managing, or adopting technological changes on a timely basis. Computer and telecommunications technologies are evolving rapidly and are characterized by short product life cycles. While we believe that our existing information systems are sufficient to meet our current and foreseeable demands and continued expansion, our future growth may require additional investment in these systems. We depend on having the capital resources necessary to invest in new technologies to service receivables. We cannot assure you that we will have adequate capital resources available. We may not be able to anticipate, manage or adopt technological advances within our industry, which could result in our services becoming obsolete and no longer in demand. Our business relies on computer and telecommunications technologies. Our ability to integrate these technologies into our business is essential to our competitive position and our ability to execute our business strategy. Computer and telecommunications technologies are evolving rapidly and are characterized by short product life cycles. We may not be able to anticipate, manage or adopt technological changes on a timely basis. While we believe that our existing information systems are sufficient to meet our current demands and continued expansion, our future growth may require additional investment in these systems so we are not left with obsolete computer and telecommunications technologies. We depend on having the capital resources necessary to invest in new technologies for our business. We cannot assure you that adequate capital resources will be available to us at the appropriate time to effectively compete against our competition. Risks Related to our Common Stock Our stock is thinly traded. The daily volume in our stock varies widely and is limited at times. At this time, it is not possible to liquidate a significant position in a relatively short time period. In addition, because we are not traded on a national exchange, there are additional restrictions on the purchase or sale of our common stock. It has become increasingly difficult to find a brokerage firm willing to accept over-the-counter stock certificates due to new Financial Industry Regulatory Authority regulations. Conversion of our outstanding debt to equity results in significant dilution. The conversion of our debt to equity has resulted in significant dilution to our existing shareholders. In addition, some of these conversions have resulted in concentrated large illiquid blocks of our shares which overhang our trading for extensive periods of time. 21 Our stock price may exhibit a high degree of volatility. Because our stock is traded with relatively low volume, the price can move significantly on small trading volumes. The release of positive news would be expected to move our stock price up, but we have large illiquid blocks discussed above that sell into any upward momentum. These blocks exert a downward influence or may place a temporary cap on our stock price appreciation. Over time, we would expect these blocks to be broadly sold into the market, increasing our shareholder base and trading volume and mitigating the effect of these blocks over time. While we currently do not provide sales or earnings guidance as some larger companies do, we may do so in the future, and our stock price reaction may be volatile depending on our revenue and earnings performance relative to the guidance. Risks Related to the Economy A poor performance by the economy may adversely impact our business. When economic conditions deteriorated, more borrowers became delinquent on their consumer debt. However, while volumes of debt to settle have risen, borrowers have less ability in a downturn to make payment arrangements to pay their delinquent or defaulted debt. As a result, our revenues may decline, or it may be more costly to generate the same revenue levels, resulting in reduced earnings. A poor economy may also slow borrowing or may curb lenders willingness to provide credit, which results in lower business levels. ITEM 1B. Unresolved Staff Comments Not applicable ITEM 2. Properties We currently occupy office space at 577 Broadway Suite A, Massapequa, NY 11758, under a short term lease. We pay monthly rent of approximately $850.00. 22 ITEM 3. Legal Proceedings Lawsuits from vendors On July 17, 2008, Dreier LLP, a law firm, filed a complaint in the Supreme Court of New York, County of New York, seeking damages of $311,023.32 plus interest for legal services allegedly rendered to us. The complaint was answered on August 14, 2008 raising various affirmative defenses. On December 16, 2008, Dreier LLP filed for bankruptcy in the U.S. Bankruptcy Court for the Southern District of New York. The case has been on hold since the bankruptcy filing. On March 18, 2009, we filed a counterclaim in the bankruptcy court for legal malpractice and the defenses raised in the previously filed answer. The full amount in dispute is included in the Company’s accounts payable. The bankruptcy case has stayed this litigation and is still pending at this time. However, we believe that based on bankruptcy law, this action will be discharged with the bankruptcy case following distribution of the assets of the estate with no liability to us. In Mathew L. Johnson & Associates, P.C. v. Debt Resolve, Inc. (District Court, Clark County, of the State of Nevada Case No.A-12-665900-C),Mathew L. Johnson & Associates, P. C ("MLJ"), the plaintiff, filed a complaint on or about July 27, 2012 related to a claim for breach of contract in the amount of $10,000. On or about August 23, 2010, MLJ performed certain legal services on behalf of the Company. The Company entered into an agreement with MLJ, which provided for, among other things, a payment for services. This matter is in the early stages of discovery. We intend to vigorously defend against the claims asserted against us. RBSM LLP (former independent accountant), the plaintiff, has filed a claim on or about January 24, 2013 for certain professional services performed on behalf of the Company in the amount of $63,828.The full amount of the claim is included within accounts payable. From time to time, we are involved in various litigation matters in the ordinary course of business. In the opinion of management, the ultimate disposition of these matters will not have a material adverse effect on our financial position or results of operations. ITEM 4. Mine Safety Disclosures Not applicable 23 PART II. ITEM 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Market Information Our shares of common stock are currently quoted on the OTCQB marketplace under the symbol DRSV. The following table sets forth the high and low closing prices for our common stock for the periods indicated as reported on the OTCQB marketplace from January 1, 2011 to present: Year ended December 31, Quarter High Low High Low First $ Second $ Third $ Fourth $ As ofMay 3, 2013, there were approximately 2,000 record holders of our common stock. We believe that a significant number of beneficial owners of our common stock hold shares in “nominee” or “street” name. Dividends We have not paid to date, nor do we expect to pay in the future, a dividend on our common stock. The payment of dividends on our common stock is within the discretion of our board of directors, subject to our certificate of incorporation. We intend to retain any earnings for use in our operations and the expansion of our business. Payment of dividends in the future will depend on our future earnings, future capital needs and our operating and financial condition, among other factors. Recent Sales of Unregistered Securities For the year ended December 31, 2012, we sold 4,300,000 shares of common stock to accredited investors for cash proceeds of $380,000. Warrants to purchase 9,700,000 shares of our common stock were issued to the investors with a five -year exercise period and exercise prices of $0.10 to $0.25 per share. The warrants are 50% cash and 50% cashless for their exercise price. 24 Purchases of Equity Securities We did not repurchase any shares of our common stock in the fourth quarter of the year ended December 31, 2012. ITEM 6. Selected Financial Data Not applicable ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion of our financial condition and results of operations should be read in conjunction with our financial statements and related notes included in this report. This discussion includes forward-looking statements that involve risks and uncertainties. As a result of many factors, our actual results may differ materially from those anticipated in these forward-looking statements. Overview Since completing initial product development in early 2004, our primary business has been providing software solutions to consumer lenders or those collecting on those consumer loans based on our proprietary DR Settle™ solution, our Internet-based bidding system that facilitates the settlement and collection of defaulted consumer debt via the Internet. We also offer two other solutions, DR Prevent™ for early stage collections and DR Collect™, a solution specifically tailored to agencies and law firms. We have marketed our services primarily to consumer banks, collection agencies, collection law firms and the buyers of defaulted debt in the United States, Europe and Asia. We intend to market our services to other segments served by the collections industry worldwide. For example, we believe that our system will be especially valuable for the collection of low balance debt, such as that held by utility companies and online service providers, where the cost of traditionally labor intensive collection efforts may exceed the value collected. We also intend to pursue past-due Internet-related debt, such as that held by sellers of sales and services online or payday lenders. We believe that consumers who incurred their debt over the Internet will be quite likely to respond favorably to an Internet-based collection solution. In addition, creditors of Internet-related debt usually have access to debtors’ e-mail addresses, facilitating the contact of debtors directly by e-mail. Also, there are significant opportunities for us in healthcare with hospitals and large provider groups. We believe that expanding to more recently past-due portfolios of such debt will result in higher settlement volumes, improving our clients’ profitability by increasing their collections while reducing their cost of collections. We do not anticipate any material incremental costs associated with developing our capabilities and marketing to these creditors, as our existing Debt Resolve solutions can already handle most types of debt, and we make contact with these creditors in our normal course of business. However, we are continually upgrading our solutions to address specific client needs or to open new markets for our web solutions with our existing staff. We have prepared for our entry into the European banking marketplace by reviewing our mode of business and modifying our contracts to comply with appropriate European privacy, debtor protection and other applicable regulations. We expect that initially, our expense associated with servicing our United Kingdom and other potential European clients will be minimal, consisting primarily of travel expense to meet with those clients and additional legal fees, as our European contracts, although already written to conform to European regulations, may require customization. We have begun investigation of companies which may provide local, outsourced European customer service support for us on an as -needed basis, the expense of which will be variable with the level of business activity. We may incur additional costs, which we cannot anticipate at this time, if we expand into Canada and other countries. However, none of these additional costs that we are aware of at this time are material to our current cost structure or would impact our financial results in a material way. 25 Our marketing and client support goals are currently focused entirely on increasing revenue in the short term. Once we begin to approach breakeven on a cash basis, we expect our operating expenses to grow in line with revenues for an initial period as we employ additional technicians, sales people and client support representatives, although the rate of increase will level out. We expect that salaries and other compensation expenses will continue to be our largest category of expense, while travel, legal, audit and other sales and marketing expenses will grow as we expand our sales, marketing and support capabilities. In addition, we expect to incur moderate capital expenditures to upgrade our data center and provide for geographic redundancy. No additional costs of these types will be incurred until our revenues increase to the point that facilitates additional costs. Our current strategy focuses entirely on increasing revenue substantially within our current resources. Our current lean staffing does somewhat limit the number of new clients that we can implement each month and will eventually affect the number of clients that we can effectively support with our current cost structure. Effective utilization of our system will require a change in thinking on the part of the collection industry, but we believe the effort will result in new collection benchmarks. We intend to provide detailed advice and hands-on assistance to clients to help them make the transition to our system and to document the performance of our solutions in each market to provide strong return-on-investment data to these prospective clients. Our recent clients tell us that they are happy with the results that they are getting. However, there is still an extensive sales process to get prospective clients comfortable with using web-based collection technology. As a result, our sales cycle tends to be longer in some cases than what is required from a technical perspective. We can have new clients up and running typically in 30 days or less, but the sales cycle may extend this period to 60-90 days with some prospective clients. Our current contracts provide that we will earn revenue based on a percentage of the amount of debt collected from accounts submitted on our Debt Resolve solutions, flat fees per settlement achieved, flat fees per account placed or a flat monthly fee. Although other revenue models have been proposed, most revenue earned to date has been determined using these methods, and such revenue is recognized when the settlement amount of debt is collected by our client or at the beginning of each month. For the early adopters of our system, we waived set-up fees and other transactional fees that we anticipate charging on a going-forward basis. While the percent of debt collected will continue to be a revenue recognition method going forward, other payment models are also being offered to clients and may possibly become our preferred revenue model. Most contracts currently in process include provisions for set up fees and base revenue on a flat monthly or annual fee, in the aggregate or per account, with some contracts having a small transaction fee on debt settlement as well. In addition, with respect to our DR Prevent module, which settles consumer debt at earlier stages, we expect that a fee per account on our system, and/or the hybrid revenue model which will include both fees per account and transaction fees at settlement, may become the preferred revenue methods. In October 2010, we launched a new application, DR Collect, which targets collection agencies and collection law firms on a flat monthly fee basis. Finally, we launched iSettleNow.com in late 2011 that charges new clients a setup fee and a percent of payments made through the solution. As we expand our knowledge of the industry, we have become aware that different revenue models may be more appropriate for the individual circumstances of our potential clients, and our expanded choice of revenue models reflects that knowledge. In January 2007, we purchased the outstanding common stock of First Performance Corporation and, as a result, we were no longer in the development stage as of the date of that acquisition. First Performance Corporation and its subsidiary, First Performance Recovery Corp., were collection agencies that represented both regional and national credit grantors from such diverse industries as retail, bankcard, oil cards, mortgage and auto. On June 30, 2008, First Performance management closed the remaining operations of First Performance due to lack of working capital. On August 1, 2009, First Performance Corp. was dissolved and was no longer included in our financial statements as of that date. The wholly-owned subsidiary of First Performance Corp. called First Performance Recovery Corp. was also dissolved on March 3, 2010. For the years ended December 31, 2012 and 2011, we had significantly inadequate revenues and incurred net losses of $1,568,341 and $2,121,574, respectively, from operations. Cash used in operating activities was $446,982 for the year ended December 31, 2012. Cash used in operating activities was $632,335 for the year ended December 31, 2011. Based upon projected operating expenses, we believe that our working capital as ofMay 3, 2013 may not be sufficient to fund our plan of operations for the next 12 months. The aforementioned factors raise substantial doubt about our ability to continue as a going concern. We need to raise additional capital in order to be able to accomplish our business plan objectives. We have historically satisfied our capital needs primarily from the sale of debt and equity securities. We are continuing our efforts to secure additional funds through debt and/or equity investments. The principal sources of capital for us are private individual accredited investors and investment banks specializing in raising capital for micro-cap companies like us. Since 2009, the principal source of funding for us has been these private accredited investors and in sales of stock. 26 We have successfully raised capital for our day-to-day operations since our inception; however, no assurance can be provided that we will continue to be able to do so. There is no assurance that any funds secured will be sufficient to enable us to attain profitable operations or continue as a going concern. To the extent that we are unsuccessful, we may need to curtail our operations and implement a plan to extend payables and reduce overhead until sufficient additional capital is raised to support further operations. At any time until substantial capital is raised, there is also a significant risk of bankruptcy. There can be no assurance that any plan to raise additional funding will be successful. These consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. We expect revenue to increase in 2013 based on current contracts and our sales pipeline. During 2012, we used approximately $447,000 in cash, plus we increased our accounts payable and accrued expenses for operations (excluding accrued interest) by another $606,000, with revenue of only $176,000. If we have estimated revenue in 2013 of approximately $400,000 (of which there can be no assurance), the investment or loans funds to be raised for 2013 would be approximately $700,000, not including maturing notes of $1,960,000. Many of our partnerships that are currently driving revenue growth are only beginning to become active. Results of Operations Year ended December 31, 2012 Compared to Year Ended December 31, 2011 Revenues Revenues totaled $176,187 and $138,897 for the years ended December 31, 2012 and 2011, respectively. We earned revenue during the years ended December 31, 2012 and 2011 as a percentage of debt collected, on a fee per settlement and on an average monthly fee basis. Costs and Expenses Payroll and related expenses. Payroll and related expenses totaled $594,384 for the year ended December 31, 2012, a decrease of $224,928 over payroll and related expenses of $819,312 for the year ended December 31, 2011. This decrease was due to much lower stock option expense and by decreases in salaries 2012. Salaries decreased to $408,350 for the year ended December 31, 2012 from $565,150 for the year ended December 31, 2011, a decrease of $156,800 or 28%. Commissions were $3,118 and $431 for the years ended December 31, 2012 and 2011, respectively. Stock-based compensation expense to employees was $95,000 for the year ended December 31, 2012, a decrease of $64,000 from expense of $159,000 for the year ended December 31, 2011. Payroll tax expense paid decreased as more payrolls were accrued in 2012 versus 2011. Payroll tax expense was $72 for the year ended December 31, 2012, a decrease of $6,243 over payroll tax expense of $6,315 for the year ended December 31, 2011. We have accrued a significant payroll liability and have not filed payroll returns in 2012. We also experienced a slight decrease in health insurance expense to $87,844 for the year ended December 31, 2012 from $88,294 in the year ended December 31, 2011, a decrease of $450 due to a plan transition at the end of 2010 that reduced premiums and the departure of one employeefrom the plan in 2012. Other miscellaneous salary related expenses were $0 in payroll expenses for the year ended December 31, 2012 as compared with $122 for the year ended December 31, 2011. General and administrative expenses. General and administrative expenses amounted to $478,191 for the year ended December 31, 2012, as compared to $687,857 for the year ended December 31, 2011, a decrease of $209,666 or 30%. The expense for stock based compensation granted to consultants for the year ended December 31, 2012 was $0 versus $25,000 for the year ended December 31, 2011 . For the year ended December 31, 2012, total service fees were $165,384, as compared with $217,739 in service fees for the year ended December 31, 2011, primarily related to the higher consulting expense. Rent and utilities were $20,857 and $14,810 for the year ended December 31, 2012 and 2011, respectively due to us moving to a less expensive office. Marketing expenses were $10,423 and $45,992 for the year ended December 31, 2012 and 2011, respectively primarily due to funding constraints. Legal fees decreased by $21,202 to $9,882 for the year ended December 31, 2012 from $30,969 for the year ended December 31, 2011. Accounting fees decreased by $39,046 to $114,747 for the year ended December 31, 2012 from $153,793 for the year ended December 31, 2011 primarily due to reduced costs with auditing in the current year. Telecommunications, travel and insurance were $56,025, $5,735 and $88,464 for the year ended December 31, 2012, respectively, and $58,242, $14,796 and $110,534 for the year ended December 31, 2011, respectively. Miscellaneous office expenses and business taxes were $6,175 for the year ended December 31, 2012 and $15,982 for the year ended December 31, 2011. 27 Depreciation and amortization expense. For the years ended December 31, 2012 and 2011, we recorded depreciation expense of $1,809 and $11,615, respectively, due to a number of assets reaching full depreciation during 2011. Interest expense. We recorded interest expense of $282,932 for the year ended December 31, 2012, compared to net interest expense of $267,952 for the year ended December 31, 2011 due to the issuance of debt to fund operations in 2010 and 2011. Interest expense for the years ended December 31, 2012 and 2011 includes interest on short term notes, related party notes, related party lines of credit, convertible debentures, and our bank loan. Interest expense - amortization of deferred debt discount. Amortization expense of $387,212 and $453,735 was incurred for the years ended December 31, 2012 and 2011, respectively, for the amortization of the beneficial conversion feature and deferred debt discount of our lines of credit and note offerings. The decrease was due to maturing debt with fully amortized debt discounts. (Loss) gain on settlement of payables. We recorded a loss of $20,000 for the settlement of old payables during the year ended December 31, 2011 and none in 2012. Liquidity and Capital Resources As of December 31, 2012, we had a working capital deficiency (total current liabilities in excess of total current assets) in the amount of $5,139,002 and cash totaling $30,850. We incurred a net loss of $1,568,341 for the year ended December 31, 2012. Net cash used in operating activities was $446,982 for the year ended December 31, 2012 primarily from the incurred loss of $1,568,341, net with non-cash adjustments of $1,809 for depreciation, amortization of debt discounts of $387,212 forstock based compensation of $115,000 and changes in operating assets and liabilities of $617,338. Cash flow provided by financing activities was $461,000 for the year ended December 31, 2012 primarily from sale of common stock of $380,000 and issuance of notes payable, net of repayments of $71,000. Our working capital as of April , 2013 is negative and is not sufficient to fund our plan of operations for the next year. These factors raise substantial doubt about our ability to continue as a going concern. We need to raise additional capital of at least $600,000 for 2013 in order to be able to accomplish our business plan objectives. We have historically satisfied our capital needs primarily from the sale of debt and equity securities. We are continuing our efforts to secure additional funds through debt and/or equity instruments. The principal sources of capital for us are private individual accredited investors and investment banks specializing in raising capital for micro-cap companies like us. Since 2009, the principal source of funding for us has been these private accredited investors. In addition, board members and management have loaned us funds that have not been repaid or converted to stock and have provided either short term or longer term capital to us. We have successfully raised capital for our day-to-day operations since our inception; however, no assurance can be provided that we will continue to be able to do so. There is no assurance that any funds secured will be sufficient to enable us to attain profitable operations or continue as a going concern. To the extent that we are unsuccessful, we may need to curtail our operations and implement a plan to extend payables and reduce overhead until sufficient additional capital is raised to support further operations. At any time until substantial capital is raised, there is also a significant risk of bankruptcy. There can be no assurance that any plan to raise additional funding will be successful. It is quite challenging in the current environment to raise money given our delay in generating meaningful revenue. Unless our revenue grows quickly, it may not be possible to demonstrate the progress investors require to secure additional funding. These consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. 28 In their report datedMay 3, 2013, our independent registered public accounting firm stated at December 31, 2012, there is substantial doubt about our ability to continue as a going concern. Our ability to continue as a going concern is an issue raised due to our net losses and negative cash flows from operations since inception and our expectation that these conditions will continue for the foreseeable future. In addition, we will require additional financing to fund future operations. Our ability to continue as a going concern is subject to our ability to obtain necessary funding from outside sources, including obtaining additional funding from the sale of our securities or obtaining loans from various financial, where possible. Our continued net operating losses increase the difficulty in meeting such goals and there can be no assurances that such methods will prove successful. Off-Balance Sheet Arrangements As ofMay 3, 2013, we have not entered into any transactions with unconsolidated entities in which we have financial guarantees, subordinated retained interests, derivative instruments or other contingent arrangements that expose us to material continuing risks, contingent liabilities or any other obligations under a variable interest in an unconsolidated entity that provides us with financing, liquidity, market risk or credit risk support. Impact of Inflation We believe that inflation has not had a material impact on our results of operations for the years ended December 31, 2012 and 2011. We cannot assure you that future inflation will not have an adverse impact on our operating results and financial condition. Application of Critical Accounting Policies and Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires our management to make estimates and assumptions that affect the amounts reported in the financial statements and the accompanying notes. These estimates and assumptions are based on our management’s judgment and available information and, consequently, actual results could be different from these estimates. The significant accounting policies that we believe are the most critical to aid in fully understanding and evaluating our reported financial results are as follows: Accounts Receivable The Company extends credit to large, mid-size and small companies for collection services. At December 31, 2012, two clients represented receivables of $10,000 (16%) and $45,000 (72%). At December 31, 2011, three clients represented receivables of $5,000 (19%) and $10,000 (37%) and $11,777 (44%) . The Company does not generally require collateral or other security to support customer receivables. Accounts receivable are carried at their estimated collectible amounts. Accounts receivable are periodically evaluated for collectability and the allowance for doubtful accounts is adjusted accordingly. Management determines collectability based on their experience and knowledge of the customers. As of December 31, 2012 and 2011, no allowance for doubtful accounts has been booked. Stock-based compensation The Company follows Accounting Standards Codification subtopic 718-10, Stock-based Compensation ("ASC 718-10"). The standards require the measurement of compensation cost at the grant date, based upon the estimated fair value of the award, and requires amortization of the related expense over the employee’s requisite service period. Fair Values Accounting Standards Codification subtopic 825-10, Financial Instruments (“ASC 825-10”) requires disclosure of the fair value of certain financial instruments. The carrying value of cash and cash equivalents, accounts payable and accrued liabilities, and short-term borrowings, as reflected in the balance sheets, approximate fair value because of the short-term maturity of these instruments. All other significant financial assets, financial liabilities and equity instruments of the Company are either recognized or disclosed in the financial statements together with other information relevant for making a reasonable assessment of future cash flows, interest rate risk and credit risk. Where practicable the fair values of financial assets and financial liabilities have been determined and disclosed; otherwise only available information pertinent to fair value has been disclosed. 29 We follow Accounting Standards Codification subtopic 820-10, Fair Value Measurements and Disclosures (“ASC 820-10”) and Accounting Standards Codification subtopic 825-10, Financial Instruments (“ASC 825-10”), which permits entities to choose to measure many financial instruments and certain other items at fair value. None of these statements had an impact on the Company’s financial position, results of operations or cash flows. Revenue Recognition To date, the Company has earned revenue from collection agencies, collection law firms and lenders that implemented our online system. The Company's current contracts provide for revenue based on a percentage of the amount of debt collected, a fee per settlement or through a flat monthly fee. Although other revenue models have been proposed, most revenue earned to date has been determined using these methods, and such revenue is recognized when the settlement amount of debt is collected by the client or at the beginning of the month for a flat fee. For the early adopters of the Company's product, the Company has waived set-up fees and other transactional fees that we anticipate charging in the future. While the percent of debt collected will continue to be a revenue recognition method going forward, other payment models are also being offered to clients and may possibly become our preferred revenue model. Dependent upon the structure of future contracts, revenue may be derived from a combination of set up fees or flat monthly or annual fees with transaction fees upon debt settlement, fees per account loaded or fees per settlement. The Company is currently marketing our system to three primary markets. The first and second are financial institutions and collection agencies or law firms, our traditional markets. The Company is also expanding into healthcare, particularly hospitals, which is its third market. In recognition of the principles expressed in Accounting Standards Codification subtopic 605-10, Revenue Recognition ("ASC 605-10") that revenue should not be recognized until it is realized or realizable and earned, and given the element of doubt associated with collectability of an agreed settlement on past due debt, the Company postpones recognition of all contingent revenue until the client receives payment from the debtor. As is required by SAB 104, revenues are considered to have been earned when the Company has substantially accomplished the agreed-upon deliverables to be entitled to payment by the client. For most current active clients, these deliverables consist of the successful collection of past due debts using the Company's system and/or, for clients under a flat fee arrangement, the successful availability of the Company's system to its customers. In addition, in accordance with ASC 605-10, revenue is recognized and identified according to the deliverable provided. Set-up fees, percentage contingent collection fees, fixed settlement fees, monthly fees, etc. are identified separately. Recently-Issued Accounting Pronouncements There were various updates recently issued, most of which represented technical corrections to the accounting literature or application to specific industries and are not expected to a have a material impact on the Company's financial position, results of operations or cash flows. ITEM 7A. Quantitative and Qualitative Disclosure About Market Risk Not applicable ITEM 8. Financial Statements and Supplementary Data Our audited financial statements for the year ended December 31, 2012 are included as a separate section of this report beginning on page F-1. ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure None 30 ITEM 9A. Controls and Procedures Evaluation of Disclosure Controls and Procedures We maintain disclosure controls and procedures that are designed to ensure that material information required to be disclosed in our periodic reports filed under the Exchange Act, as amended, or 1934 Act, is recorded, processed, summarized, and reported within the time periods specified in the SEC’s rules and forms and to ensure that such information is accumulated and communicated to our management, including our chief executive officer and chief financial officer (principal financial officer) as appropriate, to allow timely decisions regarding required disclosure. During the fourth quarter ended December 31, 2012, we carried out an evaluation, under the supervision and with the participation of our management, including the principal executive officer and the principal financial officer (principal financial officer), of the effectiveness of the design and operation of our disclosure controls and procedures, as defined in Rule 13(a)-15(e) under the Exchange Act. Based on this evaluation, because of the Company’s limited resources and limited number of employees, management concluded that our disclosure controls and procedures were ineffective as of December 31, 2012. Management’s Report on Internal Control over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting. Our internal control over financial reporting is designed to provide reasonable assurances regarding the reliability of financial reporting and the preparation of our financial statements in accordance with U.S. generally accepted accounting principles, or GAAP. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree or compliance with the policies or procedures may deteriorate. With the participation of our Principal Executive Officer and Principal Financial Officer, currently the same person, our management conducted an evaluation of the effectiveness of our internal control over financial reporting as of December 31, 2012 based on the framework in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission, or COSO. Based on our evaluation and the material weaknesses described below, management concluded that the Company did not maintain effective internal control over financial reporting as of December 31, 2012, based on the COSO framework criteria. Management has identified the major control deficienciesis that ofthe lack of segregation of duties and limited accounting knowledge of Company debt and equity transactions.Our management believes that these material weaknesses are due to the small size of our accounting staff. The small size of our accounting staff may prevent adequate controls in the future, such as segregation of duties, due to the high cost of such remediation relative the benefit expected to be derived thereby. To mitigate the current limited resources and limited employees, we rely heavily on direct management oversight of transactions, along with the use of external legal and accounting professionals. As we grow, we expect to increase our number of employees, which will enable us to implement adequate segregation of duties within the internal control framework. These control deficiencies could result in a misstatement of account balances that would result in a reasonable possibility that a material misstatement to our consolidated financial statements may not be prevented or detected on a timely basis. Accordingly, we have determined that these control deficiencies as described above together constitute a material weakness. In light of this material weakness, we performed additional analyses and procedures in order to conclude that our consolidated financial statements for the year ended December 31, 2012 included in this Annual Report on Form 10-K were fairly stated in accordance with US GAAP. Accordingly, management believes that despite our material weaknesses, our consolidated financial statements for the year ended December 31, 2012 are fairly stated, in all material respects, in accordance with U.S. GAAP. This report does not include an attestation report of our registered public accounting firm regarding internal control over financial reporting. Management’s report was not subject to attestation by our registered public accounting firm. 31 Limitations on Effectiveness of Controls and Procedures Our management, including our Principal Executive Officer and Principal Financial Officer, does not expect that our disclosure controls and procedures or our internal controls will prevent all errors and all fraud. A control system, no matter how well conceived and operated, can provide only reasonable, not absolute, assurance that the objectives of the control system are met. Further, the design of a control system must reflect the fact that there are resource constraints and the benefits of controls must be considered relative to their costs. Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, within the Company have been detected. These inherent limitations include, but are not limited to, the realities that judgments in decision-making can be faulty and that breakdowns can occur because of simple error or mistake. Additionally, controls can be circumvented by the individual acts of some persons, by collusion of two or more people, or by management override of the control. The design of any system of controls also is based in part upon certain assumptions about the likelihood of future events and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions. Over time, controls may become inadequate because of changes in conditions, or the degree of compliance with the policies or procedures may deteriorate. Because of the inherent limitations in a cost-effective control system, misstatements due to error or fraud may occur and not be detected. Changes in Internal Controls During the fourth quarter ended December 31, 2012, there have been no changes in our internal control over financial reporting that have materially affected or are reasonably likely to materially affect our internal controls over financial reporting. ITEM 9B. Other Information None 32 PART III. ITEM 10. Directors, Executive Officers and Corporate Governance The following table shows the positions held by our board of directors and executive officers, as well a key employee, and their ages, as of April , 2013: Name Age Position Michael J. Cassella 43 Chief Executive Officer and Acting Chief Financial Officer James G. Brakke 70 Chairman of the Board William M. Mooney 73 Director Gary T. Martin 67 Director Rene A. Samson 34 Vice President -Technology The principal occupations for the past five years (and, in some instances, for prior years) of each of our directors and executive officers are as follows: Michael J. Cassella has been our Chief Executive Officer and Acting Chief Financial Officer since June 2012. He joined our company and became Chief Operating Officer in June 2011. Mr. Cassella previously worked with National Securities Corporation from 2004 to May 2011. From August 2009 to May 2011, Mr. Cassella was Investment Products Sales Manager, with responsibility for servicing 800 retail brokers on initial public offerings, secondary offerings and private placements. From August 2006 to September 2008, Mr. Cassella was Assistant Branch Manager of the New York Branch and managed over 50 retail brokers. From August 2004 to August 2006, Mr. Cassella was a Senior Account Executive. Prior to National Securities, Mr. Cassella was a Founding Partner at Joseph Gunnar & Co., a private investment bank. James G. Brakke has been a member of our board of directors since October 2009. Mr. Brakke was our Chairman and Chief Executive Officer from April 2010 through June 2012. Mr. Brakke is a Vice Chairman of the Ronald Reagan Presidential Foundation Advisory Council, Director at First Foundation Bank, First Foundation Advisors, Mission Hospital Foundation and Maury Microwave Corp. and Chairman of Life Vessel & Advanced Wellness. Mr. Brakke was Founder and President until 2009 of Brakke-Schafnitz Insurance Brokers, a multi-line commercial brokerage and consulting firm he co-founded in 1971 managing in excess of $250 million of insurance premiums with both domestic and international insurers. He is a former member of the board of advisors for Pepperdine University's Graziadio School of Business, Orange County Sheriffs and the Orange County YMCA and has served as director on the boards of Denticare, Pacific National Bank, Commercial Capital Bank, The Busch Firm, National Health Care Services and E-Funds. Mr. Brakke is a graduate of Colorado State University with a B.S. degree in Business and Finance. Mr. Brakke's background in insurance and corporate governance qualifies him to be a director. William M. Mooney, Jr. has been a member of our board of directors since April 2003. Mr. Mooney is currently President of The Westchester County Association. Mr. Mooney has been involved in the banking sector in an executive capacity for more than 30 years. Prior to joining Independence Community Bank, he served for four years as an Executive Vice President and member of the management committee of Union State Bank, responsible for retail banking, branch banking and all marketing activity. Mr. Mooney also spent 23 years at Chemical Bank and, following its merger with Chase Manhattan Bank, he was a Senior Vice President with responsibilities including oversight of all retail business. Mr. Mooney was the President of the Westchester Partnership for Economic Development. He also held the position of Chairman for the Westchester County Association, past Chairman of the United Way Westchester and Chairman of St. Thomas Aquinas College. He has served on the board of trustees for New York Medical College, St. Agnes Hospital, the Board of Dominican Sisters and the Hispanic Chamber of Commerce. Mr. Mooney received a B.A. degree in business administration from Manhattan College. He also attended the Harvard Management Program and the Darden Graduate School at the University of Virginia. Mr. Mooney's background in banking and finance qualifies him to be a director. 33 Gary T. Martin has been a member of our board of directors since June 2012. Mr. Martin has been the Chief Executive Officer of Encore Supply Strategies since 2010. Encore provides consulting services to customers of Procter & Gamble who license Procter & Gamble’s proprietary supply chain intellectual property. Mr. Martin is also President of Adventure Leisure Properties Ltd., a Florida-based company operating a recreational investment property in New Zealand since 2002. Mr. Martin is also President of a small startup company, LYNX Technology Limited, located in Ontario, Canada, which is developing proprietary exploratory mining equipment since 2010. Previously, Mr. Martin was an executive with Procter & Gamble for 33 years. Mr. Martin was President of Procter & Gamble’s worldwide family care business from 1999 until his retirement in 2001. Previously, from 1991 to 1999, he was Senior Vice President of the company’s supply system with responsibility for worldwide purchasing, engineering, manufacturing and customer service/distribution. In this capacity, Mr. Martin was responsible for managing the company’s capital spending, the production of all its products and 65,000 employees. Additionally, for a time, he was also the Chief Information Officer of the company. Mr. Martin’s executive experience qualifies him to be a director. James D. Burchetta, our co-founder and former Co-Chairman and Chief Executive Officer, resigned as a member of our board of directors in August 2012. Glen D. Myers resigned as a member of our board of directors in May 2012. All directors hold office until the next annual meeting of stockholders and the election and qualification of their successors. Officers are elected annually by our board of directors and serve at the discretion of the board, subject to their contracts. Key Employees René A. Samson has been our Vice President of Technology since July 2009. Mr. Samson has worked as a software developer for more than 10 years. He has experience working on projects for multinationals as well as startup companies. Mr. Samson joined Debt Resolve as a senior software developer in 2005, and was an integral part of the team that developed the original Debt Resolve solutions. As Vice President of Technology, Mr. Samson is now responsible for the entire IT department of Debt Resolve. Additional Information about our Board and its Committees We continue to monitor the rules and regulations of the SEC regarding “independent” directors. William M. Mooney, Jr. and Gary T. Martin are “independent” as defined by New York Stock Exchange rules. During 2012, all of our directors attended at least 75% of all meetings during the periods for which they served on our board, and all of the meetings held by committees of the board on which they serve. The board of directors has formed an audit committee, compensation committee and a nominations and governance committee, all of which operate under written charters. The charters for the audit committee, the nominations and governance committee and the compensation committee were included as exhibits to our registration statement filed with the SEC on September 30, 2005. Committees of the Board Audit Committee. In September 2004, we established an audit committee of the board of directors which, as of December 31, 2012, consisted of only William M. Mooney, Jr., an independent director. The audit committee’s duties, which are specified in our Audit Committee Charter, include, but are not limited to: · reviewing and discussing with management and the independent accountants our annual and quarterly financial statements, · directly appointing, compensating, retaining, and overseeing the work of the independent auditor, 34 · approving, in advance, the provision by the independent auditor of all audit and permissible non-audit services, · establishing procedures for the receipt, retention, and treatment of complaints received by us regarding accounting, internal accounting controls, or auditing matters and the confidential, anonymous submissions by our employees of concerns regarding questionable accounting or auditing matters, · the right to engage and obtain assistance from outside legal and other advisors as the audit committee deems necessary to carry out its duties, · the right to receive appropriate funding from us to compensate the independent auditor and any outside advisors engaged by the committee and to pay the ordinary administrative expenses of the audit committee that are necessary or appropriate to carrying out its duties, and · reviewing and approving all related party transactions unless the task is assigned to a comparable committee or group of independent directors. Compensation Committee. In May 2004, we established a compensation committee of the board of directors which, as of December 31, 2012, consisted of only Mr. Mooney, an independent director. The compensation committee reviews and approves our salary and benefits policies, including compensation of executive officers. The compensation committee also administers our incentive compensation plan, and recommends and approves grants of stock options and restricted stock grants under that plan. Nominations and Governance Committee. In June 2005, we established a nominations and governance committee of the board of directors which, as of December 31, 2012, consisted of only Mr. Mooney, an independent director. The purpose of the nominations and governance committee is to select, or recommend for our entire board’s selection, the individuals to stand for election as directors at the annual meeting of stockholders and to oversee the selection and composition of committees of our board. The nominations and governance committee’s duties, which are specified in our Nominating/Corporate Governance Committee Charter, include, but are not limited to: · establishing criteria for the selection of new directors, · considering stockholder proposals of director nominations, · committee selection and composition, · considering the adequacy of our corporate governance, · overseeing and approving management continuity planning process, and · reporting regularly to the board with respect to the committee’s duties. Financial Experts on Audit Committee The audit committee will at all times be composed exclusively of “independent directors” who are “financially literate.” “Financially literate” is defined as being able to read and understand fundamental financial statements, including a company’s balance sheet, income statement and cash flow statement. The committee has, and will continue to have, at least one member who has past employment experience in finance or accounting, requisite professional certification in accounting, or other comparable experience or background that results in the individual’s financial sophistication. The board of directors believes that Mr. Mooney satisfies the definition of financial sophistication and also qualifies as an “audit committee financial expert,” as defined under rules and regulations of the SEC. Indebtedness of Directors and Executive Officers None of our directors or executive officers or their respective associates or affiliates is indebted to us. Family Relationships There are no family relationships among our directors and executive officers. 35 Legal Proceedings As ofMay 3, 2013, there was no material proceeding to which any of our directors, executive officers, affiliates or stockholders is a party adverse to us. Code of Ethics In May 2003, we adopted a Code of Ethics and Business Conduct that applies to all of our executive officers, directors and employees. The Code of Ethics and Business Conduct codifies the business and ethical principles that govern all aspects of our business. Our Code of Ethics and Business Conduct is posted on our website at http://www.debtresolve.com and we will provide a copy without charge to any stockholder who makes a written request for a copy. Committee Interlocks and Insider Participation No member of our board of directors is employed by us. Section 16(a) Beneficial Ownership Reporting Compliance Rules adopted by the SEC under Section 16(a) of the Exchange Act, require our officers and directors, and persons who own more than 10% of the issued and outstanding shares of our equity securities, to file reports of their ownership, and changes in ownership, of such securities with the SEC on Forms 3, 4 or 5, as appropriate. Such persons are required by the regulations of the SEC to furnish us with copies of all forms they file pursuant to Section 16(a). Based solely upon a review of Forms 3, 4 and 5 and amendments thereto furnished to us during our most recent fiscal year, and any written representations provided to us, we believe that all of the officers, directors, and owners of more than ten percent of the outstanding shares of our common stock did comply with Section 16(a) of the Exchange Act for the year ended December 31, 2012. ITEM 11. Executive Compensation Summary Compensation Table The following table sets forth, for the most recent fiscal year, all cash compensation paid, distributed or accrued, including salary and bonus amounts, for services rendered to us by our Chief Executive Officer and four other executive officers in such year who received or are entitled to receive remuneration in excess of $100,000 during the stated period and any individuals for whom disclosure would have been made in this table but for the fact that the individual was not serving as an executive officer as at December 31, 2012: Name and Principal Position Year Salary Bonus Stock Awards Option Awards Non-Equity Incentive Plan Compensation ($) Non-qualified Deferred Compensation Earnings All Other Compensation ($) Total Michael J. Cassella - Chief Executive Officer (1) - - - James G. Brakke - Director (2) - David Rainey - Past President, Chief Financial Officer, Secretary, Treasurer (3) - Rene A. Samson - VP -Technology (4) - 36 Mr. Cassella joined our company and became our Chief Operating Officer in June 2011. In June 2012, Mr. Cassella became the Chief Executive Officer and Acting Chief Financial Officer. Mr. Brakke was our Chairman and Chief Executive Officer from April 2010 through June 2012. He has been a member of the Board of Directors since November 2009. Mr. Rainey joined our company and became our Chief Financial Officer and Treasurer in May 2007. He became Secretary in November 2007 and President in January 2008. From July 2009 to April 2010, he served as Interim Chief Executive Officer. In June 2012, Mr. Rainey resigned from all positions with our company. Mr. Samson joined our company as a senior programmer in 2005. In July 2009, he became our VP-Technology in charge of the technology department of the company. Significant amounts of the executive salaries listed were accrued but not paid during 2012 and 2011 due to severe cash flow limitations. Specifically, for Mr. Brakke in 2011, all of his $120,000 salary was accrued and not paid for 2011. For 2012 and 2011, all payroll was net paid by manual check except for Mr. Brakke, who was not paid. The payroll taxes for 2012 and 2011 are accrued on the books of the company and will be paid at the next significant funding. Outstanding Equity Awards at Fiscal Year-End The following table summarizes equity awards outstanding at December 31, 2012 for each of the executive officers named in the Summary Compensation Table above: Option Awards Stock Awards Name Number of Securities Underlying Unexercised Options (#) Exercisable Number of Securities Underlying Unexercised Options (#) Unexercisable Equity Incentive Plan Awards: Number of Securities Underlying Unexercised Unearned Options (#) Option Exercise Price Option Expiration Date Number of Shares or Units of Stock That Have Not Vested (#) Market Value of Shares or Units of Stock That Have Not Vested Equity Incentive Plan Awards: Number of Unearned Shares, Units or Other Rights That Have Not Vested (#) Equity Incentive Plan Awards: Market or Payout Value of Unearned Shares, Units or Other Rights That Have Not Vested (a) (b) (c) (d) (e) (f) (g) (h) (i) (j) Michael J. Cassella Co Chairman and Chief Executive Officer (1) $ 6/1/2018 James G. Brakke Director (2) $ 4/8/2017 David M. Rainey President, Past Chief Financial Officer, Secretary, Treasurer (3) 150,000 350,000 $ 4/27/2014 2/8/2015 6/12/2015 8/7/2016 4/8/2017 6/1/2018 Rene A. Samson (4) $ 6/16/2015 37 Mr. Cassella holds stock options to purchase 2,000,000 shares of our common stock, one fourth of which vested on June 1, 2011 and one fourth of which vested on June 1, 2012, one fourth of which vest on June 1, 2013 and one fourth of which vest on June 1, 2014, all of which expire on June 1, 2018. On April 8, 2010, Mr. Brakke received his grant of stock options to purchase 1,500,000 shares of our common stock, all of which vested immediately and which expire on April 8, 2017. Mr. Rainey holds stock options to purchase 75,000 shares of our common stock, one third of which vested on April 27, 2008, one third of which vested on April 27. 2009 and one third of which vested on April 27, 2010, all of which expire on April 27, 2014. Mr. Rainey also holds stock options to purchase 150,000 shares of our common stock, one third of which vested on February 8, 2008, one third of which vested on April 27, 2008 and one third of which vested on April 27, 2009, all of which expire on February 8, 2015. Mr. Rainey also holds stock options to purchase 350,000 shares of our common stock, all of which vested immediately and expire on June 12, 2015. Mr. Rainey also holds stock options to purchase 1,000,000 shares of our common stock, all of which vested immediately and expire on August 7, 2016. Mr. Rainey also holds stock options to purchase 1,000,000 shares of our common stock, all of which vested immediately and expire on April 8, 2017. Finally, Mr. Rainey holds stock options to purchase 1,500,000 shares of our common stock, all of which vested immediately and expire on June 1, 2018. Mr. Samson holds stock options to purchase 20,000 shares of our common stock, one half of which vested on December 16, 2008 and one half of which vested on June 16, 2009, all of which expire on June 16, 2015. Significant amounts of the executive salaries listed were accrued but not paid during 2012 and 2011 due to severe cash flow limitations. For 2011 and 2012, all payroll was not paid by manual check. The payroll taxes for 2011 and 2012 are accrued on the books of the Company, along with estimated penalties and interest. Employment Agreements On July 15, 2008, Mr. Burchetta’s previous employment agreement with a salary of $250,000 per year was converted to a consulting agreement with all terms otherwise unchanged, as Mr. Burchetta became non-executive Chairman on February 16, 2008 and became non-executive Co-Chairman on April 8, 2010. One additional term added was that the Chairman would always make $25,000 more than the Chief Executive Officer and have comparable benefits. The Board affirmed the effectiveness of the agreement to January 13, 2013. On September 28, 2009, the consulting agreement was amended to reduce the monthly compensation from $20,833 to $10,000 per month and to remove the clause granting the Chairman higher pay than the Chief Executive Officer. Mr. Burchetta received 1,686,000 shares on September 28, 2009 as compensation for the amendment of his consulting agreement. On April 8, 2010, the Company entered into an employment agreement with James G. Brakke. Mr. Brakke received an annual salary of $120,000, which is deferred and accruing until the Board makes the salary payable, to become the Company’s Chief Executive Officer and Co-Chairman of the Board. Mr. Brakke also was eligible for standard employee benefits including medical and dental and could take cash compensation in lieu of these benefits. Mr. Brakke received 1,500,000 options to purchase the common stock of the Company at an exercise price per share of $0.17. Mr. Brakke had previously received 250,000 shares upon joining the Board in October 2009. On June 1, 2011, Michael J. Cassella joined our company as Chief Operating Officer. Mr. Cassella has a one -year contract that renews automatically unless 90 days’ notice of intention not to renew is given by the Company. A six -month period allowed the Company to terminate the contract for any or no reason but expired on December 1, 2011. Mr. Cassella’s base salary is $150,000. Mr. Cassella also received a grant of 2,000,000 options to purchase the common stock of the Company, one fourth of which vested immediately and one fourth of which vests on each of the first, second and third anniversaries of the start of employment with the Company. Mr. Cassella receives a 4% commission on his sales and a 7% bonus for the introduction to the Company of an investor. Each of the employment agreements above also contained covenants (a) restricting the employee from engaging in any activities competitive with our business during the term of their employment agreements, (b) prohibiting the employee from disclosure of our confidential information and (c) confirming that all intellectual property developed by the employee and relating to our business constitutes our sole property. In addition, the contracts provide for a non-compete during the term of the executive’s severance. 38 Director Compensation Non-employee Director Compensation. Non-employee directors currently receive no cash compensation for serving on our board of directors other than reimbursement of all reasonable expenses for attendance at board and board committee meetings. Under our 2005 Incentive Compensation Plan, non-employee directors are entitled to receive stock options to purchase shares of common stock or restricted stock grants. The Board received no grants for 2012 service on the Board. Employee Director Compensation. Directors who are employees of ours receive no compensation for services provided in that capacity, but are reimbursed for out-of-pocket expenses in connection with attendance at meetings of our board and its committees. The table below summarizes the compensation we paid to non-employee directors for the fiscal year ended December 31, 2012. Director Compensation Name Fees Earned or Paid in Cash Stock Awards Option Awards Non-Equity Incentive Plan Compensation Nonqualified Deferred Compensation Earnings All Other Compensation Total (a) (b) (e) (f) (g) (h) (i) (j) James D. Burchetta (1) William M. Mooney, Jr. (2) Glen D. Myers (3) Mr. Burchetta received a grant of 1,000,000 options at the prior day’s closing price per share of $0.17 for his service to the Board in 2010. Mr. Burchetta received no options for his service in 2011 and 2012. This table excludes stock options granted to Mr. Burchetta pursuant to a licensing agreement with him and our other co-founder. Pursuant to that licensing agreement, we issued to Mr. Burchetta stock options to purchase an aggregate of 758,717 shares of our common stock at $5.00 per share. The stock options have an exercise period of ten years, were valued at $3,414,217, and vested upon issuance. Mr. Mooney serves as the sole member of the Audit, Compensation and Nominating Committees. On April 8, 2010, he received a grant of 1,000,000 options to purchase common stock at the prior day’s closing price per share of $0.17 for his service for 2010 along with Mr. Burchetta. Mr. Mooney received no options for his service in 2011 and 2012. Mr. Myers joined the Board of Directors on December 5, 2011. Mr. Myers in an angel investor and former collection industry entrepreneur and executive. Mr. Myers received a grant of 250,000 options upon joining the Board that expire on December 5, 2018 and have an exercise price of $0.09. ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters The table below sets forth the beneficial ownership of our common stock, as of May 3, 2013, by: · all of our directors and executive officers, individually, · all of our directors and executive officers, as a group, and 39 · all persons who beneficially owned more than 5% of our outstanding common stock. The beneficial ownership of each person was calculated based on90,137,703 outstanding shares of common stock as of May 3, 2013. The SEC has defined “beneficial ownership” to mean more than ownership in the usual sense. For example, a person has beneficial ownership of a share not only if he owns it in the usual sense, but also if he has the power to vote, sell or otherwise dispose of the share. Beneficial ownership also includes the number of shares that a person has the right to acquire within 60 days of May 3, 2013 pursuant to the exercise of options or warrants or the conversion of notes, debentures or other indebtedness, but excludes stock appreciation rights. Two or more persons might count as beneficial owners of the same share. Unless otherwise noted, the address of the following persons listed below is c/o Debt Resolve, Inc., 577A Broadway, Massapequa, New York 11758. Unless otherwise indicated, we believe that all persons named in the table below have sole voting and investment power with respect to all shares of common stock beneficially owned by them. Name Position Shares of stock beneficially owned Percent of common stock beneficially owned William M. Mooney, Jr. Director (1 ) 3.1 % James G. Brakke Chairman of the Board (2 ) 1.7 % Gary T. Martin Director (5
